Case 6:19-ap-01050-MH          Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54              Desc
                                Main Document    Page 1 of 51


 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
 3   Los Angeles, California 90010
     (323) 937-4501        Fax (888) 316-6107
 4   e-mail: baruchcohen@baruchcohenesq.com

 5   Attorneys for Plaintiffs JONATHAN BAKER & BAKER ENTERTAINMENT GROUP

 6
                                UNITED STATES BANKRUPTCY COURT
 7
                                   CENTRAL DISTRICT OF CALIFORNIA
 8
                                           RIVERSIDE DIVISION
 9

10
      In re                                         Case No. 6:19-bk-10279-MH
11
      THOMAS MOUNT,                                 Adversary 6:19-ap-01050-MH
12
                          Debtor                    Assigned to the Honorable Mark D. Houle
13
                                                    Chapter 7
14
      JONATHAN BAKER, BAKER                         PLAINTIFFS’ OPPOSITION TO
15    ENTERTAINMENT GROUP,                          DEFENDANT’S MOTION TO SET ASIDE
                                                    ENTRY OF DEFAULT PURSUANT TO
16                      Plaintiffs                  FEDERAL RULE OF CIVIL PROCEDURE
                                                    55(c) INCORPORATED BY FEDERAL
17    vs.                                           RULE OF BANKRUPTCY PROCEDURE
                                                    7055; DECLARATION OF BARUCH COHEN
18    THOMAS MOUNT,
                                                    Date : 6-5-2019
19                      Defendant                   Time : 2:00 p.m.
                                                    Courtroom : 303
20                                                  Place : 3420 Twelfth Street, Riverside CA 92501

21   TO ALL INTERESTED PARTIES:

22             PLEASE TAKE NOTICE that Plaintiffs JONATHAN BAKER & BAKER

23   ENTERTAINMENT GROUP (“Plaintiffs”) hereby oppose the Motion to Set Aside Entry of

24   Default Pursuant to Federal Rule of Civil Procedure 55(c) Incorporated by Federal Rule of

25   Bankruptcy Procedure 7055 (“Opposition”) filed by Defendant THOMAS MOUNT

26   (“Defendant”).

27             This Opposition will be based on such declarations, affidavits, memoranda of points and

28

     5/16-2:40pm
Case 6:19-ap-01050-MH          Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                 Desc
                                Main Document    Page 2 of 51


 1   authorities as may hereafter be filed with the Court, on all the papers and records on file in this

 2   action, and on such oral and documentary evidence as may be presented at the hearing of the

 3   application.

 4             Local Bankruptcy Rule 9013-1(f)(2) provides that any reply must be filed with the court

 5   and served on the Plaintiffs and their counsel not later than 7 days prior to the hearing on the

 6   motion; Local Bankruptcy Rule 9013-1(f).

 7

 8   DATED:           May 16, 2019                  LAW OFFICE OF BARUCH C. COHEN
                                                    A Professional Law Corporation
 9
                                                    Baruch C. Cohen, Esq.
10                                                  /s/ Baruch C. Cohen
                                                    Attorneys for Plaintiffs
11
                                                    JONATHAN BAKER & BAKER
12                                                  ENTERTAINMENT GROUP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     5/16-2:40pm
                                                       -2-
Case 6:19-ap-01050-MH          Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                   Desc
                                Main Document    Page 3 of 51


 1   1.        MEMORANDUM OF POINTS & AUTHORITIES

 2             a.     BRIEF STATEMENT

 3             In Defendant’s Motion to Set Aside the Default (Motion, p4, lines 17-19), he claims:

 4             “Unbeknownst to the Defendant, the Court entered a default against the Defendant
               on April 22, 2019. The Defendant Answered the Plaintiffs' Adversary Complaint on
 5             April 25, 2019, not knowing that the default bad actually been entered....Defendant
               never received any courtesy notices directly from the Plaintiffs about the entry of
 6             default or the Plaintiffs unilateral filing of the Status Report ahead of the
               scheduled May 8, 2019, Status Conference.” [Emphasis added]
 7

 8             These statements are false. Defendant was warned - in advance - that a default would be

 9   filed, and was served with the Request for Default and with the entry of default.

10             Plaintiffs’ counsel grants and extends professional courtesies to his opposing counsel

11   liberally, with no expectation of anything in return, except one thing: honesty. If opposing counsel

12   misstates facts to the Court, no further courtesies are extended. Unfortunately, Defendant’s Motion

13   takes certain liberties with the facts and misstates them, necessitating this Opposition.

14             b.     PROCEDURAL FACTS

15             As evidenced by the Declaration of Baruch C. Cohen in Support of Request for Entry of

16   Default Pursuant to Fed. R. Civ. P. 55(A) (Made Applicable by Fed. R. Bankr. P. 7055 [Doc-4]:

17             On 1-14-2019, the Debtor, Thomas Mount, filed this Chapter 7 bankruptcy, In re Thomas

18   Mount, Case No. 6:19-bk-10279-MH [Doc-1].

19             Pursuant to this Court’s Notice of Meeting of Creditors [Doc-5] the deadline for filing

20   objections for discharge was 4-22-2019.

21             On 3-14-2019, Plaintiffs filed this Complaint For Nondischargeability of Debt Pursuant

22   to: 11 U.S.C. § 523(a)(2)(A); 11 U.S.C. § 523(a)(4); 11 U.S.C. § 523(a)(6); Denial of Discharge

23   Pursuant to: 11 U.S.C. § 727(a)(2)(A); 11 U.S.C. § 727(a)(4)(A); 11 U.S.C. § 727(a)(4)(D); 11

24   U.S.C. § 727(a)(5); & Unfair, Unlawful and Fraudulent Business Practice Cal. Bus. & Prof. Code

25   § 17200, entitled; Jonathan Baker, Baker Entertainment Group vs. Thomas Mount,

26   6:19-ap-01050-MH.

27

28

     5/16-2:40pm
                                                        -3-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                Desc
                                 Main Document    Page 4 of 51


 1             The Summons & Notice of Status Conference was issued on 3-14-2019 and it identified 4-

 2   15-2019 as the Defendant’s response date.

 3             On 3-15-2019, Plaintiffs’ counsel served Defendant and his bankruptcy counsel by first

 4   class mail with: (1) the Complaint For: Nondischargeability of Debt Pursuant to: 11 U.S.C. §

 5   523(a)(2)(A); 11 U.S.C. § 523(a)(4); 11 U.S.C. § 523(a)(6); Denial of Discharge Pursuant to: 11

 6   U.S.C. § 727(a)(2)(A); 11 U.S.C. § 727(a)(4)(A); 11 U.S.C. § 727(a)(4)(D); 11 U.S.C. § 727(a)(5);

 7   & Unfair, Unlawful and Fraudulent Business Practice Cal. Bus. & Prof. Code § 17200. et seq; (2)

 8   the Summons & Notice of Status Conference; (3) the Early Meeting of Counsel and Status

 9   Conference Instructions; & (4) the Notice of Compliance with Local Bankruptcy Rule 7026-1. See

10   [Doc-3].

11             On 4-4-2019, Plaintiffs’ counsel wrote Defendant and his bankruptcy counsel requesting

12   that they advise whether they would be defaulting on the Complaint, or whether a responsive

13   pleading would be forthcoming, and Mr. Hewitt, whether he would be representing the Defendant

14   in this case.

15             “By now, you've been served with: (1) the Complaint For: Nondischargeability of
               Debt Pursuant to: 11 U.S.C. § 523(a)(2)(A); 11 U.S.C. § 523(a)(4); 11 U.S.C. §
16             523(a)(6); Denial of Discharge Pursuant to: 11 U.S.C. § 727(a)(2)(A); 11 U.S.C. §
               727(a)(4)(A); 11 U.S.C. § 727(a)(4)(D); 11 U.S.C. § 727(a)(5); & Unfair, Unlawful
17             and Fraudulent Business Practice Cal. Bus. & Prof. Code § 17200. et seq.; (2) the
               Summons & Notice of Status Conference; (3) the Early Meeting of Counsel and
18
               Status Conference Instructions; & (4) the Notice of Compliance with Local
19             Bankruptcy Rule 7026-1.

20             Please advise if you will be defaulting on the Complaint, or whether a responsive
               pleading will be forthcoming, and Mr. Hewitt, whether you will be representing the
21             Defendant in this case.
22             As you know, pursuant to the Court's Early Meeting of Counsel and Status
               Conference Instructions, Section 3, unless all defendants default, the parties must
23             meet and confer pursuant to Rule 26(f) of the Federal Rules of Civil Procedure
24             (“Rule 26(f) Meeting”) at least 21 days before the status conference date set forth in
               the summons, which comes to 4-17-2019.
25
               Please advise when we can speak by phone to conduct the Rule 26(f) Meeting to:
26             (a) discuss the nature and basis of Plaintiffs’ claims and Defendant's defenses and
               the possibilities for a prompt settlement or resolution of the case; (b) make or
27

28

     5/16-2:40pm
                                                        -4-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                  Desc
                                 Main Document    Page 5 of 51


 1             arrange for the initial disclosures required by Rule 26(a)(1); and (c) develop a
               proposed discovery plan. The discussion of claims and defenses must be
 2             substantive and meaningful. The parties are directed to approach the Rule 26(f)
               Meeting cooperatively and in good faith.
 3
               In addition, pursuant to the Court's Early Meeting of Counsel and Status
 4             Conference Instructions, Section 5, the parties must explore the feasibility of ADR
               to reach a settlement or early resolution of the adversary proceeding. Please advise
 5
               whether the Defendant wishes to settle this matter.
 6
               Additionally, pursuant to the Court's Early Meeting of Counsel and Status
 7             Conference Instructions, Section 7, our Joint Status Report is due 5-1-2019, so I'd
               like it done in advance and not at the last minute.
 8
               Please also be advised that I will be out of the country celebrating the Jewish
 9             holiday of Passover with my family. Passover this year is from 4-20-2019 -
               4-27-2019. The actual Passover holiday dates are: 4-20-2019 & 4-21-2019, and
10             4-26-2019 & 4-27-2019 and work if forbidden during those days. The days in
11             between are called Chol Hamoed and work is not forbidden, but permitted during
               those days when necessary. I hope to have WIFI access while I will be out of the
12             country, and will be able to communicate with you via email & fax during Chol
               Hamoed, if necessary. Factoring in the travel to and from my destination, I will be
13             out of the office from 4-18-2019 - 4-29-2019. Given the above, I'd like to file the
               Joint Status Report before I leave for Passover, or before 4-18-2019.
14
               Enclosed please find the proposed Joint Status Report completed as to Plaintiff.” 1
15
               On 4-15-2019, at 5:38pm, Defendant’s counsel wrote:
16
               “It looks like Thomas will be answering the case. I haven't received any money to
17             do so and am not obligated to do anything with my limited appearance. I think he
               was out of town, and is telling me that he's putting money together to do so but I
18             can't work on it until I get a retainer which I believe is a week ago. So if you could
               please check in with me before you do a default as his intention is to answer and
19             fight the case. I appreciate it.” 2
20             On 4-15-2019, at 6:00pm, pursuant to Section 15 of the State Bar’s enacted California
21   Attorney Guidelines of Civility and Professionalism, Fasuyi v. Permatex, Inc., 84 Cal. Rptr. 3d
22   351 (Cal. Ct. App. 2008) and Weil & Brown, Civil Procedure Before Trial (Rutter 2007)
23

24
               1
             A true and correct copy of Mr. Cohen’s letter of 4-4-2019 is attached hereto as Exhibit “1”
25   and incorporated herein by this reference.
26             2
             A true and correct copy of Mr. Hewitt’s letter of 4-15-2019 is attached hereto as Exhibit “2”
27   and incorporated herein by this reference.

28

     5/16-2:40pm
                                                         -5-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54               Desc
                                 Main Document    Page 6 of 51


 1   5:68-5:70, Plaintiffs’ counsel advised Defendant and his bankruptcy counsel of Plaintiffs’

 2   intention to take Defendant’s default. Plaintiffs’ counsel sent them the proposed Request For Clerk

 3   to Enter Default Under LBR 7055-1(a) that will be filed on 4-17-2019, unless Plaintiffs’ counsel

 4   received a conformed copy of a responsive pleading by close of business, 4-16-2019 at 5:00pm.

 5             “On 3-15-2019, you were served with: (1) the Complaint For: Nondischargeability
               of Debt Pursuant to: 11 U.S.C. § 523(a)(2)(A); 11 U.S.C. § 523(a)(4); 11 U.S.C. §
 6             523(a)(6); Denial of Discharge Pursuant to: 11 U.S.C. § 727(a)(2)(A); 11 U.S.C. §
               727(a)(4)(A); 11 U.S.C. § 727(a)(4)(D); 11 U.S.C. § 727(a)(5); & Unfair, Unlawful
 7             and Fraudulent Business Practice Cal. Bus. & Prof. Code § 17200. et seq.; (2) the
               Summons & Notice of Status Conference; (3) the Early Meeting of Counsel and
 8
               Status Conference Instructions; & (4) the Notice of Compliance with Local
 9             Bankruptcy Rule 7026-1.

10             The Summons & Notice of Status Conference identified 4-15-2019 as the
               Defendant’s response date.
11
               On 4-4-2019, I wrote you requesting that you advise me whether you will be
12             defaulting on the Complaint, or whether a responsive pleading will be forthcoming,
               and Mr. Hewitt, whether you will be representing the Defendant in this case. To
13             date, I have not received the courtesy of a response.
14
               Pursuant to Section 15 of the State Bar’s enacted California Attorney Guidelines of
15             Civility and Professionalism, I am advising you of my clients’ intention to take
               Defendant’s default.
16
               See, Fasuyi v. Permatex, Inc., 84 Cal. Rptr. 3d 351 (Cal. Ct. App. 2008),”‘[i]f
17             Plaintiffs’ counsel knows the identity of the lawyer representing defendant, he or
               she owes an ethical obligation to warn before requesting entry of defendant’s
18             default. Failure to do so is a professional discourtesy that will not be condoned by
               the courts . . . .’” Id. (quoting Weil & Brown, Civil Procedure Before Trial (Rutter
19             2007) 5:68-5:70. The Fasuyi court supported its holding based on Section 15 of the
20             State Bar’s enacted California Attorney Guidelines of Civility and Professionalism:
               “‘[a]n attorney should not take the default of an opposing party known to be
21             represented by counsel without giving the party advance warning.” Id. at 365 n.10.

22             Pursuant to the California Rules of Court 3.110, Plaintiff is required to file a
               request for entry of default within 10 days of default. Accordingly, enclosed please
23             find the proposed Request For Clerk to Enter Default Under LBR 7055-1(a) that
               will be filed on 4-17-2019, unless I receive a conformed copy of a responsive
24             pleading by close of business, 4-16-2019 at 5:00pm.”3
25

26             3
              A true and correct copy of Mr. Cohen’s 1st 4-15-2019 letter to Defendant & Defendant’s
27   counsel is attached hereto as Exhibit “3” and incorporated herein by this reference.

28

     5/16-2:40pm
                                                        -6-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                Desc
                                 Main Document    Page 7 of 51


 1             Prior to the expiration of the 4-16-2019 cutoff, Plaintiffs’ counsel spoke with Defendant’s

 2   counsel to extend the deadline to 4-22-2019 at 5:00pm. Defendant’s counsel asked that the

 3   correspondence not be shared with the parties (but it shows that Defendant was indeed aware of

 4   the default before during and after).

 5             On 4-15-2019, at 6:10pm, Defendant’s counsel wrote:

 6             “This email is personal between you and I so please do not send an email back with
               Thomas or any other party. I have been out of the office more than 1/2 the time
 7             since 4/4 my wife has had numerous tests which will require surgery and is
               diagnosed with cancer and I have 4 young kids so my time has been spent on only
 8             the most pressing things. My typical understanding in adversaries is the client is
               served with the summons in something other than mail and email, and was not sure
 9
               if the summons being served by mail was suffice. I have had a hard time getting in
10             touch with Thom who has recently gone over the facts and wishes to engage me but
               has not paid me but promised to within a week, so I won't be able to answer by
11             tomorrow, but believe it should not be an issue for us to allow another week for me
               to answer under the circumstance. Please let me know.” 4
12
               On 4-15-2019, at 6:53pm, Plaintiffs’ Defendant’s counsel wrote:
13
               “This letter remains between us: I am very sorry to hear about your wife and the
14             challenges that you are facing with her cancer. I too, have been victimized by
               cancer, as my 17 year old daughter died tragically from cancer 15 years ago. May
15             God speedily grant good health to your wife. So I am extremely sensitive to your
16             plight, and mean no disrespect in responding to the merits of the case:

17             Service by mail is 100% sufficient.

18             My policy to to liberally grant professional courtesies, so out of respect for your
               situation and of your request, my client is prepared to extend the filing of the
19             default by a week, if we receive your confirmed answer by 4-22-2019 at 5:00pm. If
               we do not, we will file the default and the unilateral status report by 4-23-2019.
20
               You might want to seriously consider sitting down with your client to discuss an
21             immediate settlement with my client rather than fighting. If your client stipulates to
22             a judgement under 523, my client would be prepared to dismiss the 727 claim and
               your client gets his sought-after discharge. As my client already has a pre-petition
23             state court judgement, it would be giving my client what he already has, at no
               serious cost to your client. Otherwise, if your client wants to litigate, I can assure
24             you, having litigated many 523/727 claims, that you will exhaust whatever initial
               retainer you come up with to file an answer, this litigation will cost the Debtor more
25

26             4
             A true and correct copy of Mr. Hewitt’s 2nd letter of 4-15-2019 is attached hereto as Exhibit
27   “4” and is incorporated herein by this reference.

28

     5/16-2:40pm
                                                        -7-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                 Desc
                                 Main Document    Page 8 of 51


 1             than it's worth, and he'll rue the day why he didn't jump at the settlement offer
               sooner. Please check my litigation verdict history on PACER to see my experience
 2             in prosecuting 523/727 claims. If you see the wisdom in my suggestion, please call
               me immediately to discuss settlement. Settlement = finality.
 3
               A reminder; I will be out of the country celebrating the Jewish holiday of Passover
 4
               with my family. Passover this year is from 4-18-2019 - 4-30-2019. The actual
 5             Passover holiday dates are: 4-20-2019 & 4-21-2019, and 4-26-2019 & 4-27-2019
               and work if forbidden during those days. The days in between are called Chol
 6             Hamoed and work is not forbidden, but permitted during those days when
               necessary. I hope to have WIFI access while I will be out of the country, and will be
 7             able to communicate with you via email & fax during Chol Hamoed, if necessary.
               Factoring in the travel to and from my destination, I will be out of the office from
 8             4-18-2019 - 4-29-2019.”5
 9             On 4-16-2019, at 5:54pm, Defendant’s counsel wrote:
10
               “Thanks. I appreciate the extension and I will talk to my client. It threw me off a
11             little that you'd do a 727 as that would allow other creditors to attack the client as
               well as opposed to just your client and now it seems like there is some leveraging
12             with it in terms of getting him to settle. The US trustee and the standing trustee
               haven't done anything in this case which to me would make it seem like 727
13             shouldn't be an issue. I think the differences of facts in terms of creative control on
               the project are being seen from two very different perspectives so without talking to
14             you further it may be hard for me to convince him to settle other than a cost of
               defense settlement as he is adamant about the work that he put together for the
15             contract. Do you have time to talk so I have something to present to my client. I can
16             schedule a phone consultation at your convenience and again thank you for the
               professional courtesy.”6
17
               Defendant and his bankruptcy counsel did not file a response by that time.
18
               Accordingly, on 4-22-2019 at 9:21 pm, Plaintiffs filed the Request for Entry of Default
19
     [Doc-4].
20
               On 4-23-2019, this Court issued its “Notice That Clerk Has Entered Default Against
21

22

23

24
               5
              A true and correct copy of Mr. Cohen’s 2nd 4-15-2019 letter to Defendant’s counsel is
25   attached hereto as Exhibit “5” and incorporated herein by this reference.
26             6
             A true and correct copy of Mr. Hewitt’s letter of 4-16-2019 is attached hereto as Exhibit “6”
27   and incorporated herein by this reference.

28

     5/16-2:40pm
                                                         -8-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                 Desc
                                 Main Document    Page 9 of 51


 1   Defendant(s) Thomas Mount” [Doc-6].7

 2             On 4-25-2019, this Court’s BNC Certificate of Notice (RE: related document(s)6 Notice

 3   that Clerk Has Entered Default [Doc-8] reflects that the Debtor was served with the Notice That

 4   Clerk Has Entered Default Against Defendant(s) Thomas Mount” [Doc-6]. 8

 5             On 5-7-2019, a day before the Joint Status Conference, Defendant filed the Motion [Doc-9]

 6   and emailed a copy to Plaintiffs’ counsel.

 7             On 5-8-2019, Plaintiffs’ counsel wrote Defendant a meet & confer letter regarding

 8   misrepresentations contained in the Motion:

 9             “Counsel:

10             I am VERY concerned about the misrepresentations made in your Motion to Set
               Aside Default & Defendant's Unilateral Status Report.
11
               “Unbeknownst to the Defendant, the Court entered a default against the Defendant
12             on April 22, 2019. The Defendant Answered the Plaintiffs' Adversary Complaint on
               April 25, 2019, not knowing that the default bad actually been entered....Defendant
13
               never received any courtesy notices directly from the Plaintiffs about the entry of
14             default or the Plaintiffs unilateral filing of the Status Report ahead of the scheduled
               May 8, 2019, Status Conference.”
15
               On 3-14-2019, in compliance with Local Bankruptcy Rule 7026-1, I filed and
16             served you with a copy of this Court’s Early Meeting of Counsel and Status
               Conference Instructions Effective February 17, 2012 [Doc-2] and I served you with
17             the Notice of Compliance with Local Bankruptcy Rule 7026-1.
18             On 4-4-2019 and on 4-14-2019, I explicitly wrote you of the pending default,
19             extended professional courtesies to you about the pending default and of the status
               report, and I even extended the response deadline for you at your request pursuant
20             to your confidential letters that you asked to remain between us. I served you with
               the Request for Default and the BNC shows that Defendant was served with the
21             actual default too. How on earth you could attest under penalty of perjury to the
               contrary is beyond me.
22

23             7
              A true and correct copy of this Court’s 4-23-2019 Notice That Clerk Has Entered Default
24   Against Defendant(s) Thomas Mount [Doc-6] is attached hereto as Exhibit “7” and incorporated
     herein by this reference.
25
               8
             A true and correct copy of this Court’s 4-25-2019 BNC Certificate of Notice (RE: related
26
     document(s) Notice that Clerk Has Entered Default [Doc-8] is attached hereto as Exhibit “8” and
27   incorporated herein by this reference.

28

     5/16-2:40pm
                                                         -9-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                     Desc
                                Main Document    Page 10 of 51


 1             Now, you've made blatant misrepresentations to the court, now I will be forced to
               present those letters to the court refute your misrepresentations. I strongly urge you
 2             to withdraw your motion and unilateral report immediately (this morning) and refile
               them - without the misrepresentations, or I will be forced to oppose them, present
 3             the confidential letters that you asked to remain between us - and seek sanctions re
               same.
 4

 5             I grant professional courtesies liberally, but the kid gloves come off when I'm lied
               to. The pricetag for my attorneys fees just went up to $3,500.00.” 9
 6
               Plaintiff is concerned with the misrepresentations made by Defendant’s counsel of the lack
 7
     of notice and the lack of professional courtesies, portraying Plaintiffs’ counsel as someone who
 8
     plays fast and loose with the Court. While of course, Plaintiffs are sympathetic to Defendant’s
 9
     counsel’s personal medical crisis, that does not give Defendant’s counsel the liberty to mislead the
10
     Court. It is for this reason, to set the record straight, that Plaintiffs are submitting the
11
     correspondence (that was initially to be between counsel) so that there is no misunderstanding.
12
               c.     LEGAL ARGUMENT
13
                      i.      GOOD CAUSE DOES NOT EXIST TO SET ASIDE THE DEFAULT
14
               In Defendant’s Motion to Set Aside the Default, he claims:
15
               “Unbeknownst to the Defendant, the Court entered a default against the Defendant
16             on April 22, 2019. The Defendant Answered the Plaintiffs' Adversary Complaint on
               April 25, 2019, not knowing that the default bad actually been entered....Defendant
17             never received any courtesy notices directly from the Plaintiffs about the entry of
               default or the Plaintiffs unilateral filing of the Status Report ahead of the scheduled
18             May 8, 2019, Status Conference.”
19
               These statements are false. Defendant was warned - in advance - that a default would be
20
     filed, and was served with the Request for Default and with the entry of default.
21
                      ii.     DEFENDANT HAS NOT PRESENTED FACTS OF A
22
                              MERITORIOUS DEFENSE
23
               Defendant’s Motion concludes: “The Defendant has evidence to refute the Plaintiffs'
24
     contentions alleged by way of their Adversary Complaint, and will of course provide said
25

26             9
              A true and correct copy of Mr. Cohen’s 5-8-2019 letter to Defendant’s counsel is attached
27   hereto as Exhibit “9” and incorporated herein by this reference.

28

     5/16-2:40pm
                                                        -10-
Case 6:19-ap-01050-MH          Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                Desc
                               Main Document    Page 11 of 51


 1   documentary evidence during the Discovery Phase of the litigation.” (Motion, p.9, lines 3-5). This

 2   is insufficient to set aside a default. The time to present that evidence is in the Motion, not at some

 3   future date. Defendant’s Motion fails on this point.

 4             When deciding whether to vacate a default (judgment), courts take into consideration four

 5   factors associated with Fed. R. Civ. P. 55(c): (1) whether lifting the default would prejudice the

 6   plaintiff; (2) whether the defendant has a prima facie meritorious defense; (3) whether the

 7   defaulting defendant’s conduct is excusable or culpable; and (4) the effectiveness of alternative

 8   sanctions. Emcasco Ins. Co v. Sambrick, 834 F.2d 71, 73 (3d Cir. 1987). Pena v. Seguros La

 9   Comercial, S.A., 770 F.2d 811 (9th Cir. 1985). See, 10 Wright and Miller, Federal Practice and

10   Procedure (“Wright & Miller”), § 2694.

11             While all four factors must be considered, “the threshold consideration is whether the

12   defendant has alleged facts which would constitute a meritorious defense.” NuMed

13   Rehabilitation, Inc. v. TNS Nursing Homes of Pennsylvania, Inc., 187 F.R.D. 222, 224 (E.D.

14   Pa.1999) (citing Resolution Trust Corp. v. Forest Grove, Inc., 33 F.3d 284, 288 (3d Cir. 1994)).

15   Here, Defendant has not met this threshold by providing a meritorious defense.

16             “The showing of a meritorious defense is accomplished when allegations of defendant’s

17   answer, if established at trial, would constitute a complete defense to the action.” United States

18   v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984); see Insurance Co. of America

19   v. Packaging Coordinators, Inc., 2000 WL 1586081, at *1 (E.D. Pa. Oct. 24, 2000) (to assess

20   whether the defendant has alleged facts which could constitute a meritorious defense, “the court

21   may examine the defendant’s answer, or if none was filed, the allegations in its motion to vacate

22   the default judgment or set aside entry of default.”). A defendant need not prove that it will win

23   at trial. Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987). Rather, it is sufficient for

24   a defendant to show that its defense is not “facially unmeritorious.” Id. (quoting Gross v. Stereo

25   Component Systems, Inc., 700 F.2d 120, 123 (3d Cir. 1983)). It is not enough, however, for a

26   defendant to allege only “simple denials or conclusory statements.” $55,510.05 in U.S.

27

28

     5/16-2:40pm
                                                       -11-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                 Desc
                                Main Document    Page 12 of 51


 1   Currency, 728 F.2d at 195. In other words, merely stating that he has a defense, is not the same as

 2   alleging facts proving that he has a meritorious defense.

 3             The burden on a defaulted defendant to show that it has a meritorious defense “is not

 4   extraordinarily heavy.” TCI Grp., 244 F.3d at 700. To justify vacating a default a party must

 5   present the district court with specific facts constituting a defense. Franchise Holding II, LLC. v.

 6   Huntington Restaurants Grp., Inc., 375 F.3d 922, 926 (9th Cir. 2004) (citing Madsen v. Bumb, 419

 7   F.2d 4, 6 (9th Cir. 1969)). A “general denial without facts to support it” is insufficient to justify

 8   vacating a default. Id. A defendant must “allege sufficient facts that, if true, would constitute a

 9   defense.” United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1094

10   (9th Cir. 2010) (“Mesle”). Whether factual allegations are true “would be the subject of the later

11   litigation” and “is not to be determined by the court when it decides the motion to set aside the

12   default.” Id.

13             Defendant’s Motion and supporting declarations are absolutely silent as to Defendant’s

14   facts supporting his alleged defenses to: 11 U.S.C. § 523(a)(2)(A); 11 U.S.C. § 523(a)(4); 11

15   U.S.C. § 523(a)(6); 11 U.S.C. § 727(a)(2)(A); 11 U.S.C. § 727(a)(4)(A); 11 U.S.C. § 727(a)(4)(D);

16   & 11 U.S.C. § 727(a)(5). Not a single fact is alleged in Defendant’s defense to these claims. None.

17                    iii.    DEFENDANT’S DELAY IN RESPONDING TO THE COMPLAINT

18                            WAS CULPABLE

19             An attorney’s mismanagement of the Plaintiffs’ case was found to not constitute excusable

20   neglect (so as to justify relief from an order) where reopening the case would result in substantial

21   prejudice to the defendants. Cobos v. Adelphi University, 179 F.RD. 381, (D.C. NY. 1998).

22             In another case, the court held that the defendant’s organizations’ lack of financial ability

23   to retain counsel was a willful decision since the organization took no steps to retain an attorney

24   until ordered to do so even by the court, and then made only minimal efforts to do so. See, United

25   We Stand America, Inc. vs. United We Stand, America New York, Inc., 128 F.3rd 86 (CA 2nd

26   1997). This is similar to the instant case where Defendant intentionally ignored the service of

27

28

     5/16-2:40pm
                                                        -12-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                Desc
                                Main Document    Page 13 of 51


 1   process for months from May 15, 2015 to September 15, 2015, until after the Plaintiffs had

 2   traveled to Las Vegas to attend the prove-up hearing on the simple promissory note collection

 3   matter. The Sixth Circuit has also held th at refusal to vacate a default judgment was proper where

 4   the defendant’s actions were “wilful and intentional” meaning it was his own voluntary action that

 5   caused the default. See, Wifersong Ltd. v. Classic Music Vending, 976 F.2d 290 (6th Cir. 1992).

 6             Here, Defendant admits in his declaration that he took his time to fund his counsel’s

 7   retainer. That was his decision = culpable conduct; counsels against setting aside the default.

 8             “A defendant's conduct is culpable if he has received actual or constructive notice of the

 9   filing of the action and intentionally failed to answer.” TCI Group Life Ins. Plan v. Knoebber, 244

10   F.3d 691, 697 (9th Cir. 2001), overruled in part on other grounds by Egelhoff v. Egelhoff ex rel.

11   Breiner, 532 U.S. 141 (2001). In order for a failure to answer to be intentional, “the movant must

12   have acted with bad faith.” Mesle, 615 F.3d at 1092. “A movant cannot be treated as culpable

13   simply for having made a conscious choice not to answer.” Id. If a defendant “neglectfully1

14   fails to answer, yet offers a credible, good faith explanation negating any intention to take

15   advantage of the opposing party, interfere with judicial decision making, or otherwise manipulate

16   the legal process[,]” he or she is not necessarily culpable. TCI Group, 244 F3d. at 697–98.

17   Culpable behavior “usually involves conduct by parties that is calculated to help them retain

18   property in their possession, and avoid liability by staying out of court.” Mesle, 615 F.3d at 1094.

19   For purposes of the good cause factors, culpable behavior is also typically found when “there is no

20   explanation of the default inconsistent with a devious, deliberate, willful, or bad faith failure to

21   respond.” Id. (citing TCI Group, 244 F.3d at 698.)

22             Here, Defendant was provided with actual notice of the filing of the action and knew

23   when the answer was due. Instead of filing a timely answer, after requesting a 1-week extension,

24   Defendant allowed the default to be entered.

25             Defendant’s proffered excuse for failing to file a responsive pleading is the multiple

26   distractions that stem from very difficult circumstances involving his counsel’s family, failing to

27

28

     5/16-2:40pm
                                                        -13-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                 Desc
                                Main Document    Page 14 of 51


 1   fund a retention. However, as an attorney, Mr. Hewit should know the consequences of his failure

 2   to answer and is presumed to be culpable. Mesle, 615 F.3d at 1093 (“When considering a legally

 3   sophisticated party’s culpability in a default, an understanding of the consequences of its actions

 4   may be assumed, and with it, intentionally.”) (citing Direct Mail Specialists, Inc. v. Eclat

 5   Computerized Technologies, Inc., 840 F.2d 690 (9th Cir. 1988) (Defendant was “a lawyer,

 6   presumably . . . well aware of the dangers of ignoring service of process”)); see also Benny v.

 7   Pipes, 799 F.2d 489, 494 (9th Cir. 1986) (Defendants’ failure to answer the complaint was

 8   culpable when defendants had first filed motions to extend their time to answer, indicating an

 9   ability to deal with legal requirements.).

10                    iv.     LIFTING THE DEFAULT WOULD PREJUDICE PLAINTIFFS

11             Indeed, by not presenting a single fact of a meritorious defense in support of the Motion,

12   Plaintiffs would be prejudiced by proceeding blindly into litigation with no idea whether

13   Defendant has a meritorious defense or not.

14                    v.      CONDITIONAL SET ASIDE UPON PAYMENT OF PLAINTIFFS’

15                            FEES S ALTERNATIVE

16             Alternatively, Defendant should be compelled to pay reasonable attorneys’ fees and court

17   costs to the Plaintiffs as a condition of having to set aside the Default in this case. Should the

18   court be inclined to grant the requests of the defaulted Defendant in this matter, than Plaintiffs

19   should be compensated for the time and expense of having to obtain the Default in this matter.

20             Here, the Plaintiffs have exerted substantial time, effort and resources in obtaining a

21   Default in this matter. Now the defaulted Defendant is requesting the Court excuse his neglect at

22   the personal cost and expense to the Plaintiffs and Plaintiffs’ counsel. Thus, it would be

23   appropriate for this court to condition any setting aside of the Default or Default Judgment upon

24   the payment of the defaulted Defendant to Plaintiffs’ counsel of the amount of attorneys’ fees and

25   costs incurred in relation to obtaining the Default. See, Nichiro Gyogko Kaisha, Ltd. v. Norman,

26   606 P.2d 401, 403 (Alaska S.Ct. 1980).

27

28

     5/16-2:40pm
                                                        -14-
Case 6:19-ap-01050-MH            Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                   Desc
                                 Main Document    Page 15 of 51


 1             In Nilsson, Robbins, Dalgarn, Berliner, Carson & Wurst v. Louisiana Hydrolec, 854 F.2d

 2   1538 (9th Cir. 1988), the court stated as follows:

 3             “By conditioning the setting aside of a default, any prejudice suffered by the
               non-defaulting party as a result of the default and the subsequent reopening of the
 4             litigation can be rectified. 10 C Wright, A. Miller & M. Kane, Federal Practice and
               Procedure §2700, p. 538 (1983). According to Wright, Miller & Kane, the most
 5             common type of prejudice is the additional expense caused by the delay, the hearing
               on the Rule 55(c) motion, and the introduction of new issues. Courts have eased
 6
               these burdens by requiring the defaulting party to provide a bond to pay costs, to
 7             pay court costs, or to cover the expenses of the appeal. The use of imposing
               conditions can serve to ‘promote the positive purposes of the default procedures
 8             without subjecting either litigant to their drastic consequences.’ Id. at 539.”

 9             Also, in E. & J. Gallo Winery v Rallo, 430 F.Supp.2d 1064 (E. D. Cal. 2005, the court held
10   as follows regarding conditional set aside orders:
11             “It is appropriate for a district court to condition its order setting side default on the
               payment of fees and costs. Nilsson, Robbins, Dalgarm, Berliner, Carson & Wurst
12             v. Louisiana Hydrolec, 854 F.2d 1538, 1546-47 (9th Cir. 1988) (‘By conditioning
               the setting aside of a default, any prejudice suffered by the non-defaulting party as a
13             result of the default and the subsequent reopening of the litigation can be
14             rectified…. The use of imposing conditions can serve to promote the positive
               purposes of the default procedures without subjecting either litigant to their drastic
15             consequences.’)”

16             This alternative is useful to prevent a defendant from intentionally allowing a default

17   judgment to be entered at substantial cost and expense, under the false impression he can always

18   get the judgment set aside almost automatically as if the court is compelled, as a matter of course,

19   to grant Rule 60 motions. This is not and cannot become the law in this or any other jurisdiction.

20             Plaintiffs have incurred attorneys’ fees and costs in obtaining this default and must be

21   compensated “if” the Court grants the Motion. See Declaration of Baruch Cohen.

22             d.      CONCLUSION

23             Applying the foregoing legal analysis to the case at bar, it is abundantly evident that the

24   Defendant in this case has not articulated a single fact demonstrating that he has any meritorious

25   defenses to this lawsuit, ignored Plaintiffs’ courtesies and extensions, and chose not to respond to

26   the Complaint.

27

28

     5/16-2:40pm
                                                          -15-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54               Desc
                                Main Document    Page 16 of 51


 1             The Defendant was certainly able to easily file an answer or telephone Plaintiffs’ attorney

 2   and request another continuance before the default was entered and before Plaintiffs incurred legal

 3   fees to prepare the default application. This type of intentional decision to not file a timely answer

 4   makes the Defendant culpable for his intentional non-actions, and is grounds to deny the

 5   Defendant’s Motion to Set Aside the Default. Alternatively, if the court elects to set aside the

 6   judgment, it should make any such order conditional on the payment of Plaintiffs’ costs and fees

 7   incurred to date.

 8

 9   DATED:           May 16, 2019                   LAW OFFICE OF BARUCH C. COHEN
                                                     A Professional Law Corporation
10
                                                     /s/ Baruch C. Cohen
11                                                   Baruch C. Cohen, Esq.
                                                     Attorneys for Plaintiffs
12
                                                     JONATHAN BAKER & BAKER
13                                                   ENTERTAINMENT GROUP

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     5/16-2:40pm
                                                       -16-
Case 6:19-ap-01050-MH            Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54               Desc
                                 Main Document    Page 17 of 51


 1                                  DECLARATION OF BARUCH COHEN
                   IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT PURSUANT TO
 2                  FED. R. CIV. P. 55(A) (MADE APPLICABLE BY FED. R. BANKR. P. 7055
 3             I, BARUCH C. COHEN, declare and state as follows:
 4   1.        The facts stated below are true and correct to the best of my personal knowledge and if
 5             called upon to testify to them, I could and would competently do so.
 6   2.        I am a member in good standing and eligible to practice before the following courts:
 7             California State Supreme Court; United States Court of Appeals - Ninth Circuit;
 8             Bankruptcy Appellate Panel; United States District Courts: Central District of California;
 9             Eastern District of California; Northern District of California; and Southern District of
10             California.
11   3.        I am the principal shareholder and President of The Law Office of Baruch C. Cohen, a
12             Professional Law Corporation, located at 4929 Wilshire Boulevard, Suite 940, Los
13             Angeles, California 90010.
14   4.        I proudly represent Plaintiffs JONATHAN BAKER & BAKER ENTERTAINMENT
15             GROUP.
16   5.        This Declaration is in support of PLAINTIFFS’ REQUEST FOR ENTRY OF DEFAULT
17             PURSUANT TO FED. R. CIV. P. 55(A) (MADE APPLICABLE BY FED. R. BANKR. P.
18             7055.
19   6.        My hourly rate is $500.00 per hour.
20             a.       On 4-4-2019, I incurred one hour writing Defendant’s counsel to meet & confer
21                      regarding the response date, the FRCP 26 requirements and the Joint Status
22                      requirements.10
23             b.       On 4-15-2019, I incurred one hour writing Defendant’s counsel to meet & confer
24

25

26             10
              A true and correct copy of Mr. Cohen’s letter of 4-4-2019 is attached hereto as Exhibit “1”
27   and incorporated herein by this reference.

28

     5/16-2:40pm
                                                        -17-
Case 6:19-ap-01050-MH            Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                    Desc
                                 Main Document    Page 18 of 51


 1                     regarding the courtesy notice before default, and of the impending default. 11

 2             c.      On 4-15-2019, I incurred another half hour writing Defendant’s counsel to meet &

 3                     confer regarding the courtesy notice before default, and of the impending default. 12

 4             d.      On 4-22-2019 I incurred another half hour preparing and filing the Request for

 5                     Entry of Default [Doc-4].

 6             e.      On 5-8-2019, I incurred an hour reviewing Defendant’s Motion [Doc-9] and writing

 7                     Defendant’s counsel to meet & confer regarding the misrepresentations contained

 8                     in the Motion.”13

 9             f.      I have incurred 3 hours preparing this Opposition, expect to incur another hour to

10                     review Defendant’s Reply, and anticipate four more hours traveling to Riverside to

11                     attend this hearing.

12   7.        A total of 12 hours = $6,000.00.

13   8.        I am concerned with the misrepresentations made by Defendant’s counsel of the lack of

14             notice and the lack of professional courtesies, portraying me as someone who plays fast

15             and loose with the Court. While of course, I am sympathetic to Defendant’s counsel’s

16             personal medical crisis, that does not give Defendant’s counsel the liberty to mislead the

17             Court. It is for this reason, to set the record straight, that I am submitting the

18             correspondence (that was initially to be between counsel) so that there is no

19             misunderstanding.

20

21

22
               11
23             A true and correct copy of Mr. Cohen’s 1st 4-15-2019 letter to Defendant & Defendant’s
     counsel is attached hereto as Exhibit “3” and incorporated herein by this reference.
24
               12
              A true and correct copy of Mr. Cohen’s 2nd 4-15-2019 letter to Defendant’s counsel is
25   attached hereto as Exhibit “5” and incorporated herein by this reference.
26             13
              A true and correct copy of Mr. Cohen’s 5-8-2019 letter to Defendant’s counsel is attached
27   hereto as Exhibit “9” and incorporated herein by this reference.

28

     5/16-2:40pm
                                                          -18-
Case 6:19-ap-01050-MH           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                 Desc
                                Main Document    Page 19 of 51


 1             I declare under penalty of perjury under the laws of the State of California that the

 2   foregoing is true and correct.

 3             Executed May 16, 2019, at Los Angeles, California.

 4

 5                                                             /s/ Baruch C. Cohen
                                                               Baruch C. Cohen
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     5/16-2:40pm
                                                        -19-
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 20 of 51




                   EXHIBIT-1
Case 6:19-ap-01050-MH            Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                     Desc
                                 Main Document    Page 21 of 51




     Law Office of
     Baruch C. Cohen, Esq.
     A Professional Law Corporation


    4929 Wilshire Boulevard, Suite 940                                      Telephone: (323) 937-4501
    Los Angeles, California 9001 Oc3823                                     Facsimile: (323) 937-4503

                                               April 4, 2019

    Thomas Mount
    38525 Desert Green Dr E
    Palm Desert, CA 92260
    Email: thommount@gmail.com

   Christopher Hewitt
   Law Office of Christopher Hewitt
   74361Highway111, Suite 7
   Palm Desert, CA 92260
   Email: hewittesq@yahoo.com

   Re:    Baker vs Mount-Adversar:y # 6:19...f!fJ-01050-MH - Rule 26(0 Meetin({

   Dear Messrs. Mount & Hewitt:

  By now, you've been served with: (1) the Complaint For: Nondischargeability of Debt Pursuant
  to: 11U.S.C.§523(a)(2)(A); 11 U.S.C. § 523(a)(4); 11 U.S.C. § 523(a)(6); Denial of Discharge
  Pursuant to: 11 U.S.C. § 727(a)(2)(A); 11 U.S,C. §727(a)(4)(A); 11    u.s:c.
                                                                            §727(a)(4)(D); 11
  U.S.C. §727(a)(5); & Unfair, Unlawful and Fraudulent Business Practice Cal. Bus. & Prof. Code
  § 17200. ET SEQ; (2) the Summons & Notice of Status Conference; (3) the Early Meeting of
  Counsel and Status Conference Instructions; & ( 4) the Notice of Compliance with Local
  Bankruptcy Rule 7026-1.

  Please advise if you will be defaulting on the Complaint, or whether a responsive pleading will
  be forthcoming, and Mr. Hewitt, whether you will be representing the Defendant in this case.

 As you know, pursuant to the Court's Early Meeting of Counsel and Status Conference
 Instructions, Section 3, unless all defendants default, the parties must meet and confer pursuant
 to Rule 26(f) of the Federal Rules of Civil Procedure ("Rule 26(f) Meeting'') at least 21 days
 before the status conference date set forth in the summons, which comes to 4-17-2019.

 Please advise when we can speak by phone to conduct the Rule 26(f) Meeting to: (a) discuss the
 nature and basis of Plaintiffs claims and Defendant's defenses and the possibilities for a prompt
 settlement or resolution of 1he case; (b) make or arrange for the initial disclosures required by
 Rule 26(a)(l); and (c) develop a proposed discovery plan. The discussion of claims and defenses
 must be substantive and meaningful. The parties are directed to approach the Rule 26(f) Meeting
 cooperatively and in good faith.

In addition, pursuant to the Court's Early Meeting of Counsel and Status Conference
Instructions, Section 5, the parties must explore the feasibility of ADR to reach a settlement or

                                           Page 1 of 2
Case 6:19-ap-01050-MH                      Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54              Desc
                                           Main Document    Page 22 of 51




      early resolution of the adversary proceeding. Please advise whether the Defendant wishes to
      settle this matter.

     Additionally, pursuant to the Court's Early Meeting of Counsel and Status Conference
     Instructions, Section 7, our Joint Status Report is due 5-1-2019, so I'd like it done in advance and
     not at the last minute.

    Please also be advised that I will be out of the country celebrating the Jewish holiday of Passover
    with my family. Passover this year is from 4-20-2019 - 4-27-2019. Tue actual Passover holiday
   dates are: 4-20-2019 & 4-21-2019, and 4-26-2019 & 4-27-2019 and work if forbidden during
   those days. The days in between are called Chol Hamoed and work is not forbidden, but
   permitted during those days when necessary. I hope to have WIFI access while I will be out of
   the country, and will be able to communicate with you via email & fax during Chol Hamoed, if
   necessary. Factoring in the travel to and from my destination, I will be out of the office from
   4-18-2019 - 4-29-2019. Given the above, I'd like to file the Joint Status Report before I leave for
   Passover, or before 4-18-2019.

   Enclosed please find the proposed Joint Status Report completed as to Plaintiff.

   If you have any questions or comments regarding the above, please do not hesitate to call.



   6~~~
  BARUCH C. COHEN
  cc:    Jonathan Baker
  Enclosure
  C:IDATA\DOCS\BEG\OPC-2 -Rule 26(i) Meeting;wpd
  4/4.8:35am




                                                   Page2of 2
         Case 6:19-ap-01050-MH                       Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                              Desc
                                                     Main Document    Page 23 of 51


       Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
       Nos., State Bar No. & Email Address
      BARUCH C. COHEN
      BARUCH C. COHEN, ESQ.
      LAW OFFICE OF BARUCH C. COHEN, APLC
     4929 WILSHIRE BOULEVARD, SUITE 940
     LOS ANGELES, CA 90010
     323-937-4501
      (888) 316-6107
     159455
    baruchcohen@baruchcohenesq.com
    D Individual appearing without attorney
    [}[] Attorney for: Plaintiffs

                                           UNITED STATES SANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA- RIVERSIDE DIVISION

    In re: THOMAS MOUNT                                                         CASENO.: 6:19-bk-10279-MH

                                                                                ADVERSARY NO.: 6: 19-ap-01050-MH

                                                                                CHAPTER: 7
                                                                Debtor(s).
   JONATHAN BAKER, BAKER ENTERTAINMENT
   GROUP                                                                                        JOINT STATUS REPORT
                                                                                                     [l-EIR 7016-1 (a)(2)J

                                                                               DATE: 5-8-2018
                                                               Plaintiff(s).
                                                                               TIME: 2: OOPM
                                      vs.
                                                                               COURTROOM: 303
  THOMAS MOUNT
                                                                               ADDRESS:3420 Twelfth Street, Riverside,
                                                                               CA 92501


                                                          Defendant(s).


 The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

 A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                   [}[]Yes        0No
       (Claims Documents)?

    2.   Have all parties filed and served answers to the Claims Documents?                                             [}[]Yes        0No

    3.   Have all motions addressed to the Claims Documents been resolved?                                              0Yes           [}[] No

    4. Have counsel met and conferred in compliance with LBR 7026-1?                                                    [J[] Yes       0No



         This form is mandatory. It has been approved for use in the Unitecl States Bankruptcy Court for the Central Distlict of California.

December 2015                                                        Page1                                         F 7016-i .STATUS.REPORT
                                                                                                                                               F701611
           Case 6:19-ap-01050-MH                        Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                         Desc
                                                        Main Document    Page 24 of 51




               5.    If your answer to any of the four preceding questions is anything other than an unqualified "YES," please
                     explain below {or on attached page):




    B. READINESS FOR TRIAL:

           1.         When will you be ready for trial in this case?
                                           Plaintiff                                                      Defendant

                    FALL 2019

          2.     ff your answer to the above is more than 4 months after the surnmons issued in this case, give reasons for further
                 delay.
                                          Plaintiff                                       Defendant
                 PLAINTIFF'S COUNSEL'S WORKLOAD AND
                 TRIAL SCHEDULE


         3.     When do you expect to complete your discovery efforts?
                                      Plaintiff   ·                                                     Defendant

                SUMMER 2019

      4.        What additional discovery do you require to prepare for trial?
                                        Plaintiff                                                       Defendant
                DOCUMENT DEMANDS, DEPOSITIONS,
                FROGGS, SROGGS, AND RFA'S


 C. TRIAL TIME:

     1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
        applicable)?
                                Plaintiff                                         Defendant

              APPROXIMATELY 1-2 DAYS

    2.        How many witnesses do you intend to call at trial (including opposing parties)?
                                    Plaintiff                                           Defendant

           APPROXIMATELY             s~s




         - 1his form is mandatory. It has basn approved for tlSe in the United States Bankruptcy Court for the Central District of Galifomia.

December 2015                                                         Page2                                         F 7016-1.STATUS.REPORT
           Case 6:19-ap-01050-MH                      Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                           Desc
                                                      Main Document    Page 25 of 51


            3. How many exhibits do you anticipate using at trial?
                                      Plaintiff                                                            Defendant

                                APPROXIMATELY 10-20


      D. PRETRIAL CONFERENCE:

           A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
           be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
           this case. please so note below, iitating your reasons:

                                       Plaintiff                                                               Defendant
            Pretrial conference [X] is D is not requested                           Pretrial conference     D      is   D    is not requested
            Reasons: TO NARROW THE ISSUES BEFORE                                    Reasons:
            TRIAL



                                   Plaintiff                                                             Defendant
            Pretrial conference should be set after:                               Pretrial conference should be set after:
           (dale)JULY 2019                                                         (date) _ _ _ __


   E. SETTLEMENT:

       1. What is the status of settlement efforts? N/A




      2. Has this dispute been formally mediated?                     0Yes           OD No
         If so, when?



      3.    Do you w.;int this matter sent to mediation at this time?

                                     Plaintiff                                                             Defendant

                              OD     Yes     D      No                                                 0Yes          D       No




           Tuis fonn Is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central Distrtct of California.

December 2015                                                         Page3                                         F 7015-1.STATUS.R..EPORT
         Case 6:19-ap-01050-MH                       Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                           Desc
                                                     Main Document    Page 26 of 51



      F. FINAL JUDGMENT/ORDER;

         Any party who contests the bankruptcy court's authority to enter a final judgment and/or order in this adversary
         proceeding must raise its objection below. Failure to select either box below may be deemed consent.
                                     Plaintiff                                                              Defendant
         IJ[] I do consent                                                      D     I do consent
         D     I do not consent                                                 D     I do not consent
          to the bankruptcy court's entry of a final judgment                    to the bankruptcy court's entry of a final judgment
          and/or order in this adversary proceeding.                             and/or order in this adversary proceeding.

    G.  ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)
     PLAINTIFF'S COUNSEL IS AN ORTHODOX JEW AND OBSERVES THE FOLLOWING JEWISH
     HOLIDAYS (PLEASE DO NOT SCHEDULE ANY HEARINGS ON THESE DATES):

    Monday, June 10, 2019 2nd Day of Shavuous
    Monday, September 30, 2019 - Tuesday, October I, 2019 - Rosh Hashana
    Wednesday, October 9, 2019 - Yom Kippur
    Monday, October 14, 2019 - Tuesday, October 15, 2019 - Sukkot
   Monday, October 21, 2019 - Shmini Atzeres
   Tuesday, October 22, 2019 - Simchas Torah
   Friday April 26, 2019, 7th day of Passover
   Monday June 10, 2019, 2nd day of Shavuous
   Monday September 30, 2019, 1st day of Rosh Hashana
   Tuesday October 1, 2019, 2nd day of Rosh Hashana
   Wednesday October 9, 2019, Yorn Kippur
   Monday October 14, 2019, 1st day of Sukkot
   Tuesday October 15, 2019, 2nd day of Sukkot
   Monday October 21, 2019, Shemini Atzeret
   Tuesday October 22, 2019, Simchat Torah




  Respectfully submitted,
 Date: _____                                                                      Date:
 BARUCH C. COHEN. ESO.
 Printed name of law firm                                                         Printed name of law firm


 Signature                                                                       Signature

 Printed name                                                                    Printed name

Attorney for: Plaintiffs                                                         Attorney for. - - - - - - - - - - - - - -




          This form is mandatory. It has been approved for us~ in the United States Bankruptcy C.ourt for the Central District of ca!ifomia.

December 2015                                                        Page4                                        F 7016-1.STATUS.REPORT
         Case 6:19-ap-01050-MH                              Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                                           Desc
                                                            Main Document    Page 27 of 51
   5/16/2019                     LAW OFFICE OF BARUCH C. COHEN, APLC Mail - Baker vs Mount -Adversary# 6:19-ap-01050-MH - Rule 26(1) Meeting



                                                                                                                      BARUCH COHEN <baruchcohen@baruchcohenesq.com>



    Baker vs Mount -Adversary# 6:19-ap-01050-MH - Rule 26(f) Meeting
    Baruch Cohen <baruchcohen@baruchcohenesq.com>                                                                                                        Thu, Apr 4, 2019 at 8:39 AM
    Reply-To: bcc@baruchcohenesq.com
    To: Thom Mount <thommount@gmail.com>, hewittesq@yahoo.com
    Bee: Jonathan Baker <jonathanbaker@bakerentgroup.com>

      Law Office of
      Baruch C. Cohen, Esq.
      A Professional Law Corporation
      4929 Wilshire Boulevard, Suite 940       Telephone: (323) 937-4501
      Los Angeles, California 9001 Q-3823      Facsimile: (323) 937-4503

      April 4, 2019

      Thomas Mount
      38525 Desert Green Dr E
      Palm Desert, CA 92260
      Email: thommount@gmail.com (mailto:thommount@gmail.com)

     Christopher Hewitt
     Law Office of Christopher Hewitt
     74361 Highway 111, Suite 7
     Palm Desert, CA 92260
     Email: hewittesq@yahoo.com {mailto:hewittesq@yahoo.com)

     Re: Baker vs     Mount-Advers~      # 6:19-ap..01050-MH - Rule 26(f1. Meeting_

     Dear Messrs. Mount & Hewitt:

     By now, you've been seived with: {1) the Complaint For: Nondischargeability of Debt Pursuant to: 11 U.S.C. § 523(a)(2)(A); 11 U.S.C. § 523(a)(4); 11 U.S.C. § 523(a)(6);
     Denial of Discharge Pursuant to: 11 U.S.C. § 727(a)(2)(A); 11 U.S.C. §727(a)(4)(A); 11 U.S.C. §727(a)(4)(D); 11 U.S.C. §727(a)(5); & Unfair, Unlawful and Fraudulent
     Business Practice Cal. Bus. & Prof. Code§ 17200. ET SEQ; (2) the Summons & Notice of Status Conference; {3) the Early Meeting of Counsel and Status Conference
     Instructions; & (4) the Notice of Compliance with Local Bankruptcy Rule 7026-1.

     Please advise if you wilt be defaulting on the Complaint, or whether a responsive pleading will be forthcoming, and Mr. Hewitt, whether you will be representing the
     Defendant in this case.

    As you know, pursuant to the Court's Early Meeting of Counsel and Status Conference Instructions, Section 3, unless all defendants default, the parties must meet and
    confer pursuant to Rule 26{f) of the Federal Rules of Civil Procedure ("Rule 26(f) Meeting"} at least 21 days before the status conference date set forth in the summons,
    which comes to 4-17-2019.

    Please advise when we can speak by phone to conduct the Rule 26(f) Meeting to: (a) discuss the nature and basis Of Plaintiffs claims and Defendant's defenses and the
    possibilities for a prompt settlement or resolution of the case; {b) make or arrange for the initial disclosures required by Rule 26{a)(1); and (c) develop-a proposed
    discovery plan. The discussion of claims and defenses must be substantive and meaningful. The parties are directed to approach the Rule 26(f) Meeting cooperatively
    and in good faith.

    Jn addition, pursuant to the Court's Early Meeting of Counsel and Status Conference Instructions, Section 5, the parties must explore the feasibility of ADR to reach a
    settlement or early resolution of the adversary proceeding. Please advise whether the Defendant wishes to settle this matter.

    Additionally, pursuant to the Court's Early Meeting of Counsel and Status Conference Instructions, Section 7, our Joint Status Report is due 5-1-2019, so I'd like it done in
    advance and not at the last minute.

    Please also be advised that I will be out of the country celebrating the Jewish holiday of Passover with my family. Passover this year is from 4-20-2019 - 4-27-2019. The
    actual Passover holiday dates are: 4-20-2019 & 4-21-2019, and 4-26-2019 & 4-27-2019 and work if forbidden during those days. The days in between are called Chol
    Hamoed and work is not forbidden, but permitted during those days when necessary. I hope to have WJFI access while I will be out of the country, and will be able to
    communicate with you via email & fax during Chol Hamoed, if necessary. Factoring in the travel to and from my destination, I will be out of the office from 4-18-2019 - 4-
    29-2019. Given the above, l'd like to file the Joint Status Report before I leave for Passover, or before 4-18-2019.

    Enclosed please find the proposed Joint Status Report completed as to Plaintiff.

    If you have any questions or comments regarding the above, please do not hesitate to call.


   Respectfully,
   Baruch Cohen
   BARUCH C. COHEN
   cc: Jonathan Baker
   Enclosure
   C:\DATA\DOCS\BEG\OPC-2 - Rule 26(f) Meeting.wpd
   4/4-8:38am


   Baruch C. Cohen, Esq.
   Law Office of Baruch C. Cohen, APLC
   4929 Wilshire Boulevard, Suite 940
   Los Angeles, CA 90010
   Office (323) 937-4501 I Cell (323) 353-9535
   Facsimi!e: (888) 316-6107
   Email: bcc@baruchcohenesq.com (mailto:bcc@baruchcohenesq.com}
   www.BaruchCohenEsq.com(http://www.baruchcohenesq.com)
   Notice of Ex Parle Hearings Will Not Be Accepted by...&lrulil

https://mail.google.com/mail/u/1 ?ik=3b6bf1d349&view=pt&search=all&permmsgid=msg-fo/o3Ai629898545399283003&simpl=msg-fo/o3A 16298985453...                                       1/2
        Case 6:19-ap-01050-MH                                               Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                                                                           Desc
                                                                            Main Document    Page 28 of 51
   5/16/2019                             LAW OFFICE OF BARUCH C. COHEN, APLC Mail - Baker vs Mount-Adversary# 6:19-ap-01050-MH - Rule 26(1) Meeting

                                    ~.
       {http://attomeysdefendmg1srael.blogspot.com/)
                                                                     American Trial Attorneys in Defense of Israel

                61 (https:ffwww.llnkedin.com/in/baruchoohenl)
                          (http>0//m,;1.,,,,,,_oom~
                                                                    I(https://tw1tter.com/CohenBaruch)
                                                                                . •                    I(https://www.facebook.com/baruch.cohen.37)
                                                                                                                             II                    I'

      2013, 2015, 2016, 2017, 2018 & 2019 Super Lawyers® is a registered trademark of Thomson Reuters
      This e-mail is covered by the Electronic Communications Privacy Act 18 U.S.C. 2510-2521 and is legally privileged. It is intended only for the use of the individual or enmy to which it is addressed, and may contain
      informaUon that is privileged, confidential and exempt from disclosure under applicable law. Jfyou are not the intended recipient, any dissemination, distribution or copying of this communication is s!ricUy prohibited, If you
      have received this communication in error, pleese notify us immediately by e-mail and destroy this communication.




                                                                                                                       Sender notified by

       """'  (https://mantrack.10?
                                .
       utm_ source=gmail&utm_medium=signature&utm_campaign=signaturevirality5&)
                                                                                                                       Mailtrack (https://mailtrack.io?
                                                                                                                       utm_source=gmail&utm_medium=signature&utm_campaign=signaturevirality5&)



                                                                                                                                                                BAKER- LTR TO OPC RE FRCP 26F
      t!:l {?                                                                                                                                                   MEETING.pdf
      ui=2&ik=3b6bf1 d349&view=att&th= 169e90176a733d3b&attid=O. 1&disp=attd&realattid=f_ju2t2etfO&safe= 1&zw)
                                                                                                                                                                160K




https://rnail.google.com/mail/u/1 ?ik=3b6bf1d349&vlew=pt&search=all&permmsgid=msg-fo/o3A1629898545399283003&slmpl=msg-f0/o3A16298985453...                                                                                         212
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 29 of 51




                   EXHIBIT-2
        Case 6:19-ap-01050-MH                    Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                      Desc
                                                 Main Document    Page 30 of 51
   511612019        LAW OFFICE OF BARUCH C. COHEN. APLC Mail - BAKER VS MOUNT -Adversary# 6:19-ap-01050-MH - COMPLAINT FOR: NONDI. ..




                                                                             BARUCH COHEN <baruchcohen@baruchcohenesq.com>



    BAKER VS MOUNT-Adversary# 6:19-ap-01050-MH - COMPLAINT FOR:
    NONDISCHARGEABILITY OF DEBT PURSUANT TO: 11 U.S.C. § 523(a){2)(A); 11
    U.S.C. § 523(a)(4); 11 U.S.C. § 523(a)(6); DENIAL OF DISCHARGE PURSUANT TO: 11
    U.S.C. § 727(a)(2)(A); 11 U.S.C. §727(a)(4)(A); 11 U.S.C. §727(a)(4){D); 11 U.S.C.
    §727(a)(5); & UNFAIR, UNLAWFUL AND FRAUDULENT BUSINESS PRACTICE CAL.
    BUS. & PROF. CODE§ 17200. ET SEQ
    Chris Hewitt <hewittesq@yahoo.com>                                                                         Mon, Apr 15, 2019 at 5:38 PM
    Reply-To: Chris Hewitt <hewittesq@yahoo.com>
    To: bcc@baruchcohenesq.com




https://ma!!.google.com/rnail/u/1 ?ik=3b6bf1d349&view:pt&search=all&permmsgid=msg-fo/o3A1630929041710111928&simpi=msg-f0/o3A 16309290417...   1/2
        Case 6:19-ap-01050-MH                    Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                    Desc
                                                 Main Document    Page 31 of 51
   5/16/2019          LAW OFFICE OF BARUCH C. COHEN, APLC Mail - BAKER VS MOUNT -Adversary# 6:19-ap-01050-MH - COMPLAINT FOR: NONDI. ..


        It looks like Thomas will be answering the case. I haven't received any money to do so and am not
       obligated to do anything with my limited appearance. I think he was out of town, and is telling me
       that he's pulling money together to do so but I can't work on it until I get a retainer which I believe
       is a week ago. So if you could please check in with me before you do a default as his intention is to
       answer and fight the case. I appreciate it.

       Sincerely,

      Chris Hewitt
      74361 Highway 111 (ht!ps://maps.google.com/?
      q=74361 +Highway+111++Suite+7 +Palm+Desert, +CA+92260&entry=gmail&source=g) Suite 7
      Palm Desert, CA 92260 (https://maps.google.com/?
      q=74361 +Highway+111++Suite+7+Palm+Desert, +CA+92260&entry=gmail&source=g) &
      3890 11th street (https://maps.google.com/?q=3890+11 th+street&entry=gmail&source=g) (By
      Appl only) Riverside, CA 92501
      (Cell) 415-265-2917
      (Phone) 760-459-2438
      (Fax) 877-241-6366
      hewittbankruptcy.com (http://hewittbankruptcy.com)


      [Quoted text hidden}


       5 attachments

                                                                                       2019-03-
                                                                                       015_Mount_FILED_PoS
      ~(?                                                                              Complaint-Summons-
      ui=2&ik=3b6bf1d349&view=att&th=16a2395288ffdcb8&attid=0.1 &disp=attd&safe=1 &zw) Notices.pdf
                                                                                       1652K


      ~  (?                                               .       .
      ui=2&ik=3b6bf1d349&view=att&th=16a2395288ffdcb8&att1d=O .2&d1sp=attd&safe= 1&zw)
                                                                                       ~~~~~,~~'gi.~;
                                                                                          K              262

                                                                                       Early Meeting of Counsel
      ~ (?                                                                             and Status Conference
      ui=2&ik=3b6bf1d349&view=att&th=16a2395288ffdcb8&attid=O .3&disp=attd&safe= 1&zw) lnstructions.pdf
                                                                                       38K

      .,,                                                                             Summons Issued on
         (?
      It:]                                                .       .                   Thomas Mount.pdf
      ui=2&ik=3b6bf1d349&view=att&lh=16a2395288ffdcb8&att1d=0.4&d1sp=attd&safe=1 &zw) 38 K

     .,~ ?                                                                            2019-03-14_FILEO_Mount_
      ICl ( ·                                                                         Complaint.pdf
      ui=2&ik=3b6bf1d349&view=att&th=16a2395288ffdcb8&attid=0.5&disp=attd&safe=1 &zw) 587 K




https:l/mail.google.com/mail/u/1 ?ik=3b6bf1d349&view=pt&search==all&permmsgid=msg-F/o3A163092904171Oi11928&simpl=msg-f%3A16309290417 .. .   212
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 32 of 51




                   EXHIBIT-3
     Case 6:19-ap-01050-MH                                           Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                                         Desc
                                                                     Main Document    Page 33 of 51

   51812019               LAW OFFICE OF BARUCH C. COHEN. APLC Mail - Re: BAKER VS MOUNT - Adversary# 6:19-ap-01050-MH - Advance Warning Re: D ...


                                                                                                                          BARUCH COHEN <baruchcohen@baruchcohenesq.com>



    Re: BAKER VS MOUNT -Adversary# 6:19-ap-01050-MH -Advance Warning Re: Default
    Baruch Cohen <baruchcohen@baruchcohenesq.com>                                                                                                          Mon, Apr 15, 2019   at 6:00 PM
    Reply-To: bcc@baruchcohenesq.com
    To: Chris Hewitt <hewittesq@yahoo.com>, Thom Mount <thommount@gmail.com>
    Cc: BARUCH COHEN <bcc@baruchcohenesq.com>
    Bee: Jonathan Baker <jonathanbaker@bakerentgroup.com>

      Law Office of
      Baruch C. Cohen, Esq.
      A Professional Law Corporation
      4929 Wilshire Boulevard, Suite 940                 Telephone: (323) 937-4501
      Los Angeles, California 90010-3823                 Facsimile: (323) 937-4503

      April 15, 2019

     Thomas Mount
     38525 Desert Green Dr E
     Palm Desert, CA 92260
     Email: thommount@gmail.com (mailto:thommount@gman.com)

     Christopher Hewitt
     Law Office of Christopher Hewitt
     74361Highway111, Suite 7
     Palm Desert, CA 92260
     Email: hewittesq@yahoo.com (mailto:hewittesq@yahoo.com)

     Re: Baker vs      Mount-Adversary~P-.01050-MH                       -Advance Warning Re: Default

     Dear Messrs. Mount & Hewitt:

     On 3-15-2019, you were seived with: (1) the Complaint For; Nondischargeability of Debt Pursuant to: 11 U.S.C. § 523{a)(2)(A); 11 U.S.C. § 523(a)(4); 11 U.S.C. § 523{a)(6):
     Denial of Discharge Pursuant to: 11 U.S.C. § 727(a)(2)(A); 11 U.S.C. §727(a)(4)(A); 11 U.S.C. §727(a)(4)(D); 11 U.S.C. §727(a)(5): & Unfair, Unlawful and Fraudulent
     Business Practice Cal. Bus. & Prof. Code§ 17200. ET SEQ; (2) the Summons & Notice of Status Conference; (3) the Early Meeting of Counsel and Status Conference
     Instructions; & (4) the Notice of Compliance with Local Bankruptcy Rule 7026-1.

     The Summons & Notice of Status Conference identified 4-15-2019 as the Defendant's response date.

    On 4-4-2019, I wrote you requesting that you advise me whether you will be defaulting on the Complaint, or whether a responsive pleading will be forthcoming, and Mr.
    Hewitt, whether you will be representing the Defendant in this case. To date, I have not received the courtesy of a response.

    Pursuant to Section 15 of the State Bar's enacted California Attorney Guidelines of Civility and Professionalism, I am advising you Of my clients' intention to take
    Defendant's default.

    See, Fasuyi v. Permatex, Inc., 84 Cal. Rptr. 3d 351 (Cal. Ct. App. 2008),"[iJf plaintiff's counsel knows the identity of the lawyer representing defendant, he or she owes an
    ethical obligation to warn before requesting entry of defendanfs default. Failure to do so is a professional discourtesy that will not be condoned by the courts .... "' Id.
    (quoting Weil & Brown. Civil Procedure Before Trial (Rutter 2007) 5:68-5:70. The Fasuyi court supported its holding based on Section 15 of the State Bar's enacted
    California Attorney Guidelines of Civility and Professionalism: ~'[a]n attorney should not take the default of an opposing party known to be represented by counsel without
    giving the party advance waming.n Id. at 365 n.10.

    Pursuant to the California Rules of Court §3.11 O, Plaintiff is required to file a request for entry of default within 1O days of default Accordingly, enclosed please find the
    proposed Request For Clerk to Enter Default Under LBR 7055-1{a) that will be filed on 4-17-2019, unless I receive a conformed copy of a responsive pleading by close of
    business, 4-16-2019 at 5:00P.:m.

    If you have any questions or comments regarding the above, please do not hesitate to call.


   Respectfully,
   Baruch Cohen
   BARUCH C. COHEN
   cc: Jonathan Baker
   Enclosure- Request For Clerk to Enter Default Under LBR 7055-1(a)
   C:\DATA\DOCS\BEG\OPC-3 -Advance warning Defaultwpd
   4/15-5:51pm


   Baruch C. Cohen, Esq.
   Law Office of Baruch C. Cohen, APLC
   4929 Wilshire Boulevard, Suite 940
   Los Angeles, CA 90010
   Office (323) 937-4501 I Cell (323) 353-9535
   Facsimile: (888) 316-6107
   Email: bcc@baruchcohenesq.com (mailto:bcc@baruchcohenesq.com)
   www.BaruchCohenEsq.com(http://www.baruchcohenesq.com)
   Notice of Ex Parle Hearings Will Not Be Accepted b~
                            Q                               American Trial Attorneys in Defense of Israel
   (http:l/attorneysdefendingisrael.blogspot.com/)
        UD(https:/lwww.llnkedin.com/ln/baruci'lcohen/)
                  (h!"""m"i.'"'''·"•'
                                                            I(https://twitter. com/Cohen
                                                                                 •               I                    ID                      L
                                                                                         Baruch) (https:/fwww.facebook.com/baruch. cohen. 37) i

   !lpflitPj!ll
   2013, 2015, 2016, 20171 2018 & 2019 Super Lawyers® is a registered trademark of Thomson Reuters
https://mail.google.com/mail/u/1 ?ik=3b6bf1d349&view=pt&search=all&permmsgid=msg-FA.3A1630930382113389792&simpl=msg-f%3A 16309303821.                                                 1/3
     Case 6:19-ap-01050-MH                                                   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                                                                                      Desc
                                                                             Main Document    Page 34 of 51

   51812019                  LAW OFFICE OF BARUCH C. COHEN. APLC Mail - Re: BAKER VS MOUNT -Adversary# 6:19-ap-01050-MH -Advance Warning Re: D
       This e-mail !s covered by the Electronic Communications Privacy Act 18 u.s.C. 2510-2521 and I$ legally privileged. It is Intended only tor the use of the individual or enlltyto which It is addressei:I, and may contain information
       that is Privileged, confidential and exempt from disclosure under appUcable law. If you are not the lntendllll recipient, any dissemination, distribution or copying of this communication Is strictly prohibited. If you have received
       this communication in error, please notify us immediately by e-mail and destroy this communication.




      On Mon, Apr 15, 2.919 at 5:~~. -~~_ffli]~ Hewitt <hewittesg@xahoo.com (maifto:hewittesg@yahoo.com)> wrote:
         It looks like Thomas will be answering the case. I haven't received any money to do so and am not obligated to do anything with my
         limited appearance. I think he was out of town, and is telling me that he's putting money together to do so but I can't work on it until I get a
                                                                                                                                                                                                .--'"---------·-·
                                                                                                                                                                                                                                             l
         retainer which I believe is a week ago. So if you could please check in with me before you do a default as his intention is to answer and
         fight the case. I appreciate it                                                                                                                  /

         Sincerely,

         Chris Hewitt
         74361 Highway 111 Suite 7 Palm Desert, CA 92260 &
         3890 11th street (By Appl only) Riverside, CA 92501
         (Cell) 415-265-2917
         (Phone) 760-459-2438
         (Fax) 877-241-6366
         hewittbankruptcy.com (http://hewittbankruptcy.com)


        On Friday, March 15, 2019, 10:39:54 AM PDT, Baruch Cohen <baruchcohen@baruchcohenesq.com (mailto:baruchcohen@baruchcohenesq.com)> wrote:



        Dear Debtor & Counsel:

        Enclosed please find:

                 COMPLAINT FOR: NONDISCHARGEABILITY OF DEBT PURSUANT TO: 11 U.S.C. § 523(a)(2)(A); 11 U.S.C. § 523(a){4); 11 U.S.C. § 523(a){6}; DENIAL OF
                 DISCHARGE PURSUANT TO: 11 U.S.C. § 727(a)(2)(A}; 11 U.S.C. §727(a)(4)(A); 11 U.S.C. §727(a){4)(D); 11 U.S.C. §727(a)(S); & UNFAIR, UNLAWFUL AND
                 FRAUDULENT BUSINESS PRACTICE CAL. BUS. & PROF. CODE§ 17200. ET SEQ
                 SUMMONS & NOTlCE OF STATUS CONFERENCE
                 EARLY MEETING OF COUNSEL AND STATUS CONFERENCE INSTRUCTIONS
                 NOTICE OF COMPLIANCE WITH LOCAL BANKRUPTCY RULE 7026-1
                 PROOF OF SERVICE

       All were mailed to you as well.

       sec

      Baruch C. Cohen, Esq.
      Law Office of Baruch C. Cohen, APLC
      4929 Wilshire Boulevard, Suite 940
      Los Angeles, CA 90010
      Office {323) 937-4501 I Cell (323) 353-9535
      Facsimile: {888) 316-6107
      Email: bcc@baruchcohenesq.com (mailto:bcc@baruchcohenesq.com)
      www.BaruchCohenEsq.com{http://www.baruchcohenesq.com)
      Notice of Ex Parle Hearings Will Not Be Acceeted by...J;mjjj[
                                    !I
      {http://attomeysdefendingisrael.blogspot.com/)
                                                                      American Trial Attorneys in Defense of Israel

             fl:(https:/twww.fo1kedin.com/ITTlbaruchcohenl)
                        °"'''"m,;1.soos••.oomo
                                                                     I(https://twitter.com/CohenBaruch)
                                                                                         II             I(https:/lwww.facebook.com/baruch.cohen.37)
                                                                                                                              ii                    I•
                         v~.­
                         ~~
      2013, 2015, 2016, 2017, 2018 & 2019 Super Lawyers® is a registered trademark of Thomson Reuters
     This e·mail is covered bythe Electronic Communications Prtvacy Act 18 U.S.C. 2510-2521 and is le{lally privileged. It is intended only for the use of the individual or ent~y to which It is addressed, and may contain
      information that is privileged, confidential and exempt from disclosure under apprK:able law. If you are not the intended recipient, any dissemination, distribution or copying of this communication is strictly prohibited. If you
      have received this communication in error. please notify us immediately by e-mail and destroy this communk::alion.




                                                                                                                        Sender notified by
                                                                                                                        Mailtrack {https://mailtrack.io?
       ..l'j (https:f/mailtrack.io?                                                                                     utm_source=gmail&utm_medium=signature&utm_campaign=signaturevirality5&)
       utm_source=gmail&utm_medium=signature&utm_campaign=signaturevirality5&)
                                                   ·····--·"""---·--·------···-----·                                                                -----·--- ··--- ---·---···--------··
                                                                                                                                                                                ...       ...


                                                                                                                     Sender notified by
    <y!"eyl' (https://mailtrack.io?                                                                                  Mailtrack (https://mailtrack.io?
    utm_source=gmail&utm_medium=signature&utm_campaign=signaturevirality5&)                                          utm_source=gmail&utm_medium=signature&utm_campaign=signaturevlrality5&)




https://mail.google.com/mail/u/1 ?ik=3b6bf1d349&view=pt&search=all&permmsgid=msg-f0/o3A1630930382113389792&simpl=msg-f'/o3A 16309303821...                                                                                               213
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 35 of 51




                   EXHIBIT-4
     Case 6:19-ap-01050-MH                      Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                         Desc
                                                Main Document    Page 36 of 51

   5/8/2019          LAW OFFICE OF BARUCH C. COHEN, APLC Mail - Re: BAKER VS MOUNT-Adversary# 6:19-ap-01050-MH -Advance Warning Re: D ...



                                                                            BARUCH COHEN <baruchcohen@baruchcohenesq.com>



     Re: BAKER VS MOUNT -Adversary# 6:19-ap-01050-MH -Advance Warning Re:
     Default
    Chris Hewitt <hewittesq@yahoo.com>                                                                         Mon, Apr 15, 2019 at 6:08 PM
    Reply-To: Chris Hewitt <hewittesq@yahoo.com>
    To: bcc@baruchcohenesq.com

      This email is personal between you and I so please do not send an email back with Thomas or any
      other party. I have been out of the office more than 1/2 the time since 4/4 my wife has had
      numerous tests which will require surgery and is diagnosed with cancer and I have 4 young kids so
      my time has been spent on only the most pressing things. My typical understanding in adversaries
      is the client is served with the summons in something other than mail and email, and was not sure
      if the summons being served by mail was suffice. I have had a hard time getting in touch with
      Thom who has recently gone over the facts and wishes to engage me but has not paid me but
      promised to within a week, so I won't be able to answer by tomorrow, but believe it should not be
      an issue for us to allow another week for me to answer under the circumstance. Please let me
      know.

     Chris Hewitt
     74361 Highway 111 (https://maps.google.com/?
     q=74361 +Highway+111++Suite+7+Palm+Desert, +CA+92260&entry=gmail&source=g) Suite 7
     Palm Desert, CA 92260 (https://maps.google.com/?
     q=74361 +Highway+111++Suite+7+Palm+Desert, +CA+92260&entry=gmail&source=g) &
      3890 11th street (https://maps.google.com/?q=3890+11 th+street&entry=gmail&source=g) (By
     Appt only) Riverside, CA 92501
     (Cell) 415-265-2917
     (Phone) 760-459-2438
     (Fax) 877-241-6366
     hewittbankruptcy.com (http://hewittbankruptcy.com)


     [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=3b6bf1d349&view=pt&search=all&permmsgid=msg-f%3A1630931 051931626706&simpl=msg-f0/o3A 1630931 0519. ..   1/1
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 37 of 51




                   EXHIBIT-5
     Case 6:19-ap-01050-MH                                                   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                                                                                    Desc
                                                                             Main Document    Page 38 of 51

   5/8/2019                  LAW OFFICE OF BARL!CH C. COHEN, APLC Mail - Re: BAKER VS MOUNT -Adversary# 6:19-ap-01050-MH - Advance warning Re: D ...


                                                                                                                                                          BARUCH COHEN <baruchcohen@baruchcohenesq.com>



     Re: BAKER VS MOUNT· Adversary# 6:19-ap-01050-MH • Advance Warning Re: Default
     Baruch Cohen <baruchcohen@baruchcohenesq.com>                                                                                                                                                     Mon, Apr 15, 2019 at 6:53 PM
     Reply-To: bcc@baruchcohenesq.com
    To: Chris Hewitt <hewittesq@yahoo.com>
    Cc: BARUCH COHEN <bcc@baruchcohenesq.com>

       Chris:

       This letter remains between us: I am very sony to hear about your wife and the challenges that you are facing with her cancer. I too, have been victimized by cancer, as
       my 17 year old daughter died tragically from cancer 15 years ago. May God speedily grant good health to your wife. So I am extremely sensitive to your plight, and mean
       no disrespect in responding to the merits of the case:

                 Service by mail is 100% sufficient.
                 My policy to to liberally grant professional courtesies, so out of respect for your situation and of your request, my client is prepared to extend the filing of the default
                 by a week, if we receive your confirmed answer by 4-22-2019 at 5:00pm. lfwe do not, we will file the default and the unilateral status report by 4-23-2019.
                 You might want to seriousty consider sitting down with your client to discuss an immediate settlement with my client rather than fighting. If your client stipulates to a
                judgement under 523, my client would be prepared to dismiss the 727 claim and your client gets his sought-after discharge. As my client already has a pre-petition
                state court judgement, it would be giving my client what he already has, at no serious cost to your client. Otherwise, if your client wants to litigate, I can assure you,
                having litigated many 523f727 claims, that you will exhaust whatever initial retainer you come up with to file an answer, this litigation will cost the Debtor more than
                it's worth, and he'll rue the day why he didn't jump at the settlement offer sooner. Please check my litigation verdict history on PACER to see my experience in
                prosecuting 523!727 cla_ims. lfyou see the wisdom in my suggestion, please call me immediately to discuss settlement. Settlement= finality.
                A reminder; Jwill be out of the country celebrating the Jewish holiday of Passover with my family. Passover this year is from 4-18-2019 - 4-30-2019. The actual
                Passover holiday dates are: 4-20-2019 & 4-21-2019, and 4-26-2019 & 4-27-2019 and work if forbidden during those days. The days in between are called Chol
                Hamoed and work is not forbidden, but permitted during those days when necessary. I hope to have WJFI access while I will be out of the country, and will be able
                to communicate with you via email & fax during Chol Hamoed, if necessary. Factoring in the travel to and from my destination, J will be out of the office from 4-18-
                2019 - 4-29-2019.

      BCC

     Baruch c. Cohen, Esq.
     Law Office of Baruch C. Cohen, APLC
     4929 Wilshire Boulevard, Suite 940
     Los Angeles, CA 9001 O
     Office (323) 937-4501 I Cell (323) 353-9535
     Facsimile: (888) 316-6107
     Email: bcc@baruchcohenesq.com (mailto:bcc@baruchcohenesq.com)
     www.BaruchCohenEsq.com(http://www.baruchcohenesq.com)
     Notice of Ex Parle Hearings Will Not Be Accee.ted bY.: Email
                                  U                                 American Trial Attorneys in Defense oflsrael
     (http:/lattorneysdefendingisrael.blogspot.coml)
           m(https:ltwww.linkedin.com/inlbaruchcohen/)
                       {ht.,,.11m.n.,,,,,,_,,ml)
                                                                   I                                                                 I
                                                                     (https://twitter.com/CohenBaruch) (https://www.facebook.com/baruch.cohen.37)
                                                                                                                                                                              II                                           I•
    2013, 2015, 2016, 2017, 2018 8t 2019 Super Lawyers® Is a registered tr<Jdemark of Thomson Reuters
    This e--mailis covered by the Electronic Communication& Privacy Act 18 U.S.C. 2510-2521 and is legally privileged. It i& intended only for the use of the individual or entity to which it is addre&sed, and may contain
    information that is privileged, confidential and exempt from disclosure under applicable law. If you are not the intended recipient. any dissemination, distribution or copying of this communicafion Is strictly prohibited. If you
    have received this communication in error, please notify us immacfiately by e-mail and destroy this communication.




                                                                                                                      Sender notified by
                                                                                                                      Mailtrack (https://mailtrack.io?
     V,/  (https:f/mailtrack.io?                                                                                      utm_source=gmail&utm_medium=signature&utm_campaign=signaturevirality5&)
     utm_source=gmail&utm_medium=signature&utm_campaign=signatureviralityS&)

    [Quoted text hidden!




https ://mail.google .com/mail/u/1 ?ik=3b6bf1d349&view=pt&search=all&permmsgid=msg-f0/o3A1630933747290627171 &simpl=msg-f0/o3A 16309337472. . .                                                                                        1/1
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 39 of 51




                   EXHIBIT-6
     Case 6:19-ap-01050-MH                      Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                      Desc
                                                Main Document    Page 40 of 51

   5/8/2019          LAW OFFICE OF BARUCH C. COHEN, APLC Mail - Re: BAKER VS MOLJNT - Adversary# 6:1g..ap-01050-MH - Advance warning Re: D ...




                                                                           BARUCH COHEN <baruchcohen@baruchcohenesq.com>



     Re: BAKER VS MOUNT -Adversary# 6:19-ap-01050-MH -Advance Warning Re:
     Default
     Chris Hewitt <hewittesq@yahoo.com>                                                                      Tue, Apr 16, 2019 at 5:54 PM
     Reply-To: Chris Hewitt <hewittesq@yahoo.com>
     To: bcc@baruchcohenesq.com

      Thanks. I appreciate the extension and I will talk to my client. It threw me off a little that you'd do a
      727 as that would allow other creditors to attack the client as well as opposed to just your client
      and now it seems like there is some leveraging with it in terms of getting him to settle. The US
      trustee and the standing trustee haven't done anything in this case which to me would make it
      seem like 727 shouldn't be an issue. I think the differences of facts in terms of creative control on
      the project are being seen from two very different perspectives so without talking to you further it
      may be hard for me to convince him to settle other than a cost of defense settlement as he is
      adamant about the work that he put together for the contract. Do you have time to talk so I have
      something to present to my client. I can schedule a phone consultation at your convenience and
      again thank you for the professional courtesy.

      Sincerely,

     Chris Hewitt
     74361 Highway 111 (https://maps.google.com/?
     q=74361 +Highway+111++Suite+7+Palm+Desert, +CA+92260&entry=gmail&source=g) Suite 7
     Palm Desert, CA 92260 (https://maps.google.com/?
     q=74361 +Highway+111++Suite+7+Palm+Desert, +CA+92260&entry=gmail&source=g) &
      3890 11th street (https://maps.google.com/?q=3890+11 th+street&entry=gmail&source=g) (By
     Appt only) Riverside, CA 92501
     (Cell) 415-265-2917
     (Phone) 760-459-2438
     (Fax) 877-241-6366
     hewittbankruptcy.com (http://hewittbankruptcy.com)


     [Quoted text hiddenJ




https://mail.google.com/mail/u/1?ik=3b6bf1d349&view=pt&search=all&permmsgid=msg-flk3A1631020615498319998&simp/=msg-f0/o3A16310206154...   1/1
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 41 of 51




                   EXHIBIT-7
Case 6:19-ap-01050-MH                        Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                  Desc
                                             Main Document    Page 42 of 51

           Case 6:19-ap-01050-MH                  Doc 6        Filed 04/23/19         Entered 04/23/19 09:55:23        Desc
                                               N.tr.-OP.f~u 1ltl=ntBvCl"rk         P<>nl'> 1 of 2
                                              United States Bankruptcy Court
                                               Central District of California
                                              3420 Twelfth Street, Riverside, CA 92501-3819
  In re:                                                                   BANKRUPTCY C•SE NO.:     6:19-bk-10279-MH
  Thomas Mount
                                                                           CHAPTER NO.:   7
                                                            Debtorfs).


 Jonathan Baker                                                            ADVERSARY NO.:     6:19-ap-01050-MH

 (See Attachment A for names of additional plaintiffs)
                                                            Plaintiff(s)
                              Versus

 Thomas Mount


                                                         Defendantts\



           NOTICE THAT CLERK HAS ENTERED DEFAULT AGAINST DEFENDANT(S)
                      UNDER LOCAL BANKRUPTCY RULE 7055-1(a)

 On 4/22/19, a request was filed for the clerk to enter default against defendant(s) Thomas Mount

 Having reviewed the request, the clerk hereby enters default as requested.




                                                                                   For the Court,

                                                                                   KATHLEEN J. CAMPBELL, CLERK OF COURT
Dated: April 23, 2019
                                                                                   By: Rita Caram
                                                                                    Deputy Clerk




(Form van192-nched VAN-192) Rev. 12/2014                                                                               6-4/CAR
Case 6:19-ap-01050-MH                      Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54            Desc
                                           Main Document    Page 43 of 51

          Case 6:19-ap-01050-MH               Doc 6 Filed 04/23/19 Entered 04/23/19 09:55:23   Desc
                                            Ntc-DefaultEntByClerk Page 2 of 2



                                                   ATTACHMENT A
                                           Names of plaintiffs and defendants



  Plaintiff(s):                                             Defendant(s):

  Jonathan Baker                                            Thomas Mount
  Baker Entertainment Group




(Form van192-nched VAN-192) Rev. 12/2014

                                                 ATTACHMENT A
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 44 of 51




                   EXHIBIT-8
    Case 6:19-ap-01050-MH                     Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                       Desc
                                              Main Document    Page 45 of 51
           Case 6:19-ap-01050-MH Doc 8 Filed 04/25/19 Entered 04/25/19 21:38:05                                                  Desc
                               lmaaed Certificate of Notice Page 1 of 3
                                                rrnited States Bankruptcy Court
                                               Central District of California
 Baker,
               Plaintiff                                                                           Adv. Proc. No. 19-01050-MH
 Mount,
               Defendant
                                                   CERTIFICATE OF NOTICE
 District/off: 0973-6                  User: rcargillC                    Page 1 of 1                          Date Rcvd: Apr 23 1 2019
                                       Form ID: van192                    Total Noticed: 1


 Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
 Apr 25, 2019.
 dft                 +Thomas Mount,      38525 Desert Green Dr E,          Palm Desert, CA 92260-1268

 Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                                                TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
pla                  Baker Entertainment Group
pla                  Jonathan Baker
                                                                                                                     TOTALS: 2,    * 0, ## 0
Addresses marked '+' were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(l), a notice containing the complete Social
Security Number (SSN) of the debtor{s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary's privacy policies.
Date: Apr 25, 2019                                             Signature: ls/Joseph Speetjens




                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email)
system on April 23, 2019 at the address(es) listed below:
              Baruch C Cohen   on behalf of Plaintiff Jonathan Baker bcc@BaruchCohenEsq.com,
               paralegal@baruchcohenesq.com
              Baruch C Cohen   on behalf of Plaintiff     Baker Entertainment Group bcc@BaruchCohenEsq.com,
               paralegal@baruchcohenesq.com
              Charles W Daff (TR)   charleswdaff@gmail.com,    c122@ecfcbis.com
              United States Trustee {RS)    ustpregion16.rs.ecf@usdoj.gov
                                                                                                                    TOTAL:   4
Case 6:19-ap-01050-MH                        Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                Desc
                                             Main Document    Page 46 of 51
           Case 6:19-ap-01050-MH                 Doc 8 ..Filed 04/25/19               Entered 04/25/19 21:38:05         Desc
                                          lm~norl   1          n< • •                     o~nn?     nf   '::?
                                             ·-
                                              United States Bankruptcy Court
                                               Central District of California
                                              3420 Twelfth Street, Riverside, CA 92501-3819
  In re:                                                                   BANKRUPTCY CASE NO.:     6:19-bk-10279-MH
  Thomas Mount
                                                                           CHAPTER NO.:   7
                                                            Debtorfsl.


  Jonathan Baker                                                           ADVERSARY NO.:     6:19-ap-01050-MH

 (See Attachment A for names of additional plaintiffs)
                                                            Pfaintiff(s)
                              Versus

 Thomas Mount


                                                         Defendantlsl


           NOTICE THAT CLERK HAS ENTERED DEFAULT AGAINST DEFENDANT(S)
                      UNDER LOCAL BANKRUPTCY RULE 7055-1(a)

 On 4122119. a request was filed for the clerk to enter default against defendant(s) Thomas Mount.

 Having reviewed the request. the clerk hereby enters default as requested.




                                                                                   For the Court.

                                                                                  KATHLEEN J. CAMPBELL, CLERK OF COURT
Dated: April 23. 2019
                                                                                  By: Rita Caram
                                                                                   Deputy Clerk




(Form van192-nched VAN-192) Rev. 12/2014                                                                               6-4/CAR
Case 6:19-ap-01050-MH                      Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                                           Main Document    Page 47 of 51
        Case 6:19-ap-01050-MH Doc 8 Filed 04/25/19 Entered 04/25/19 21:38:05            Desc
                            Imaged Certificate of Notice Page 3 of 3



                                                   ATTACHMENT A
                                           Names of plaintiffs and defendants



  Plaintiff(s):                                             Defendant{s):
  Jonathan Baker                                            Thomas Mount
  Baker Entertainment Group




(Form van192-nched VAN-192) Rev. 1212014

                                                 ATTACHMENT A
Case 6:19-ap-01050-MH   Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54   Desc
                        Main Document    Page 48 of 51




                   EXHIBIT-9
          Case 6:19-ap-01050-MH                                                Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                                                                            Desc
                                                                               Main Document    Page 49 of 51
   5116/2019                  LAW OFFICE OF BARUCH C. COHEN, APLC Mail - Re: Baker et al. v. Mount 19-01050 - Meet & Confer re Misrepresentations in Motion ...


                                                                                                                                                           BARUCH COHEN <baruchcohen@baruchcohenesq.com>



    Re: Baker et al. v. Mount 19-01050 - Meet & Confer re Misrepresentations in Motion to Set Aside Default &
    Defendant's Unilateral Status Report
    Baruch Cohen <baruchcohen@baruchcohenesq.com>                                                                                                                                                      Wed, May 8, 2019 at 8:54 AM
    Reply-To: bcc@baruchcohenesq.com
    To: Chris Hewitt <hewittesq@yahoo.com>
    Cc: Baruch Cohen <bcc@baruchcohenesq.com>
    Bee: Jonathan Baker <jonathanbaker@bakerentgroup.com>, chris.stefanini@gmail.com

       Counsel:

       I am~ concerned about the misrepresentations made in your Motion to Set Aside Default & Defendant's Unilateral Status Report.

       i "UnbeknowrlSt to the Defendant, the cOUrt entered a default against the Defendant on A.Prit 22, 2019. The"Detendant AiJS.wered ihe· P/ainiiffs' AdveTSary
       i Comp. . '.". int on Ap.'. II 25,..'.". . 19, not knowing tha. t th.e defau.tt bad actually. b.••.n entere.d•.•. Defendant n. . ..• v."'. . received .•nY. courtes.y notices directly from the .
       ~.f!.lai'!..ti!fs abou~~~e en~rxpf default or !he P~f!!IJ....tif'S unilateral filing of ~fJ.!_Status Report ahead of ~-e~t?heduf~ ~ 8, 201§!1 Status _g__~nference."                                                      _, ___
                                                                                                                                                                                                                                           J
                                                                                                                                                                                                                                           .


      On 3-14-2019, in compliance with Local Bankruptcy Rule 7026-1, i filed and seived you with a copy of this Court's Early Meeting of Counsel and Status Conference
      Instructions Effective February 17, 2012 [Doc-2] and l served you with the Notice of Compliance with Local Bankruptcy Rule 7026-1.

      On 4-4-2019 and on 4-14-2019, I explicitly wrote you of the pending default, extended professional courtesies to you about the pending default and of the status report,
      and I even extended the response deadline for you at your request pursuant to your confidential letters that you asked to remain between us. I served you with the
      Request for Default and the BNC shows that Defendant was served with the actual default too. How on earth you could attest under penalty of perjury to the contrary is
      beyond me.

     Now, you've made blatant misrepresentations to the court, now I will be forced to present those letters to the court refute your misrepresentations. I strongly urge you to
     withdraw your motion and unilateral report immediately (this morning) and refile them -without the misrepresentations, or I will be forced to oppose them, present the
     confidential letters that you asked to remain between us - and seek sanctions re same.

     I grant professional courtesies liberally, but the kid gloves come off when I'm lied to. The pricetag for my attorneys fees just went up to $3,500.00.

     sec

    Baruch C. Cohen, Esq.
    Law Office of Baruch C. Cohen, APLC
    4929 Wilshire Boulevard, Suite 940
    Los Angeles, CA 90010
    Office (323) 937-4501 I Cell (323) 353-9535
    Facsimile: (888) 316-6107
    Email: bcc@baruchcohenesq.com (mailto:bcc@baruchcohenesq.com)
    www.BaruchCohenEsq.com{http://www.baruchcohenesq.com)
    Notice of Ex Parle Hea_rings Will Not Be Accented bY.. Email
                                  IJ


                       ,_,.
                                                                    American Trial Attorneys in Defense of Israel
    {http:/lattomeysdefendingisrael.blogspot.com/)
           OI (https:/lwww.llnkedin.com/inlbaruchcohenl)
                       ("""'"m•n.,"""''·oomlJ
                                                                   I(https://twitter.com/CohenBaruch)
                                                                                       Iii            I(https://www.facebook.com/baruch.cohen.37)
                                                                                                                            iii                   I•

    2013, 2015, 2016, 2017, 2018 & 2019 Super Lawyers® is a registered trademark of Thomson Reuters
    This e-mail is covered by the Electronic Communications Privacy Act.18 U.S.C. 2510-2521 and is legally priv!leged.11 is Intended only for the use of the Individual or entity to which It Is addressed. and may contain
    information that is privileged, confidential and exempt from disclosure under applicable law. If you are not the Intended recipient. any dissemination, distribution or copying of this communication is str!ctly prohibited. If you
    have received this CQmmunlcalion in error. please notify us immediately by e-mail and destroy this CQmmunicalion.




    On Tue, May 7, 2019 at 8:54 PM Baruch Cohen <baruchcohen@baruchcohenesq.com (mailto:baruchcohen@baruchcohenesq.com)> wrote:




https:/tmaiLgoogle.com/mail/u/1 ?ik=3b6bf1d349&view=pt&search=all&permmsgld=msg-t°/o3A1632979788888438253&simpl=msg-f%3A16329797888...                                                                                                 1/2
          Case 6:19-ap-01050-MH                                Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                                Desc
                                                               Main Document    Page 50 of 51
   511612019               LAW OFFICE OF BARl)CH C. COHEN, APLC Mail - Re: Baker et al. v. Mount 19-01050 - Meet & Confer re Misrepresentations in Motion ...
         fWhY"dOri·t we just say $2,500 rorreasonabte arts tee·; in ctoing the. det8urt anct unilateral?                                                                   l
                           ..
           On Tue, May .z~ ?~J.~~!. 8:51__PM Chris. . Hewitt <hewittesq@.yahoo. col!!._(~~to:hewitt~~.9:.9..:.£.0m)> ~9.t~-·-·------· ..... _ _ _ _ ..
                 See attached Notice of Motion and Motion to Set Aside. I will file the Status Report in the morning.
                                                                                                                                                         ·-----··-·--·l'
                 Thank you again regarding your professional courtesy regarding this matter.                                                                                   I
               Chris Hewitt
              74361 Highway 111 (https://maps.google.com/?
              q=74361 +Highway+111++Suite+7+Palm+Desert,+CA+92260&entry=gmail&source=g) Suite 7 Palm Desert, CA 92260


                                                                                                                                                                               I
              (https://maps.google.com/?q=74361 +Highway+111++Suite+7 +Palm+ Desert, +CA+92260&entry=gmail&source=g) &
               3890 11th street {https://maps.google.com/?q=3890+11th+street&entry=gmail&source=g) (By Appl only) Riverside, CA 92501
               (Cell) 415-265-2917
               (Phone) 760-459-2438
               (Fax) 877-241-6366
           '" ""hewittp~nkrup"t<:y,com_{http://h_ewittbankruptcy.com~)_ _ _ _ _ __

         Baruch C. Cohen, Esq.
         Law Office of Baruch C. Cohen, APLC
         4929 Wilshire Boulevard, Suite 940
                                                                                                                              _"_"_""""-----j                                  I
         Los Angeles, CA 90010
         Office (323) 937-4501 I Cell (323) 353-9535
         Facsimile: (888) 316-6107


                                                                                                                               -""_"_____ J
         Email: bcc@baruchcohenesq.com (mailto:bcc@baruchcohenesq.com)
        www.BaruchCohenEsq.com(http://www.BaruchCohenEsq.com)
       Lt-Joti~ of Ex Parte Hearings \'.Viii Not Be -~~epted by Email ·----




                                                                                               Sender notified by
       v'~ (https://mailtrack.io?                                                              Mailtrack (https:/lmailtrack.io?
                                                                                               utm_source=gmaif&utm_medium=signature&utm_campaign=signaturevirality5&)
       utm_source=gmail&utm_medium=signature&utm_campaign=signaturevirality5&)



      7 attachments

                                                                                                                          BAKER - LTR TO OPC RE FRCP 26F
      't!3 (?                                                                                                             MEETING.pdf
      ui=2&ik=3b6bf1 d349&view=att&th= 16a98277521675ed&attid=O.1 &disp=attd&realattid=f_f vfec9piO&safe=1 &zw)
                                                                                                                          160K

                                                                                                                        LAW OFFICE OF BARUCH C. COHEN, APLC Mail -
      'i!:J (?                                                                                                          BAKER VS MOUNT - COMPLAINT PACKAGE 3-15-
      ui=2&ik=3b6bf1 d349&view=att&th= 16a98277521675ed&attid=O.2&disp=attd&realattid=f_Jvfeg3141 &safe=1 &zw) 2019.pdf
                                                                                                                       452K

                                                                                                            LAW OFFICE OF BARUCH C. COHEN, APLC Mail -
     ~ (?                                                                                                   Re_ BAKER VS MOUNT-Adversary# 6_19-ap-
     ui=2&ik=3b6bf1 d349&view=att&th=16a98277521675ed&attid=0.3&dlsp=attd&realattid=f_jvfegxiu2&safe= 1&zw) 01 050-MH - Advance Warning Re_ Default.pdf
                                                                                                            622K

                                                                                                         LAW OFFICE OF BARUCH C. COHEN, APLC Mail·
     '!:9(?                                                                                              Re_ BAKER VS MOUNT-Adversary# 6_19-ap-
     ui=2&ik=3b6bf1d349&view=att&th=16a98277521675ed&attid=0.4&disp=attd&realattid=fjvfejlcm3&safe=1&zw) 01050-MH -Advance Warning Re_ Default-4.pdf
                                                                                                         186K

                                                                                                             LAW OFFICE OF BARUCH C. COHEN, APLC Mail -
     ~ (?                                                                                                    Re_ BAKER VS MOUNT-Adversary# 6_19-ap-
     ui=2&ik=3b6bf1 d349&view=att&th= 16a98277521675ed&attid=0.5&disp=attd&realattid=f_jvfejlcx4&safe=1 &zw) 01050-M H - Advance Warning Re_ Default-3.pdf
                                                                                                             448K

                                                                                                           LAW OFFICE OF BARUCH C. COHEN, APLC Mail -
     't;j (?                                                                                               Re_ BAKER VS MOUNT -Adversary# 6_19-ap-
     ui=2&ik=3b6bf1 d349&view=att&th=16a982n521675ed&attid=0.6&disp=attd&realattid=f_jvfej/dc6&safe= 1&zw) 01050-MH • Advance Warning Re_ Default.pdf
                                                                                                           622K

                                                                                                             LAW OFFICE OF BARUCH C. COHEN, APLC Mail -
    ~ (?                                                                                                     Re_ BAKER VS MOUNT-Adversary# 6_19-ap-
    ui=2&ik=3b6bf1 d349&view=att&th=16a982n521675ed&attid =O. 7 &disp=attd&realattid=f_jvfejld55&safe= 1&zw) 01 050-MH • Advance Warning Re_ Default-2.pdf
                                                                                                                      186K




https://mail.googfe.com/mail/u/1 ?ik;;3b6bf1d349&view=pt&search=all&permmsgid=msg-fC'/o3A1632979788888438253&simpi=msg-f0/o3A16329797888...                              212
        Case 6:19-ap-01050-MH                      Doc 15 Filed 05/16/19 Entered 05/16/19 12:00:54                                      Desc
                                                   Main Document    Page 51 of 51



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  4929 Wilshire Boulevard, Suite 940, Los Angeles, California 90010.

A true and correct copy of the foregoing document entitled: PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO
SET ASIDE ENTRY OF DEFAULT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 55(c) INCORPORATED
BY FEDERAL RULE OF BANKRUPTCY PROCEDURE 7055; DECLARATION OF BARUCH COHEN will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
5/16/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C Cohen (IP)     bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
Charles W Daff (TR)     charleswdaff@gmail.com, c122@ecfcbis.com
Christopher Hewitt (DB) hewittesq@yahoo.com
US Trustee (RS)         ustpregion16.rs.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On 5/16/2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 5/16/2019,, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Personal Delivery
Hon. Mark D. Houle, USBC, Central District of California, 3420 Twelfth Street, Suite 365, Riverside, CA 92501



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 5/16/2019                      Baruch C. Cohen, Esq.                                           /s/ Baruch C. Cohen
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
